Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 1 of
                                      158


                                    010920Eisner.txt

                                                                        1



          1                   UNITED STATES DISTRICT COURT

          2                   SOUTHERN DISTRICT OF FLORIDA

          3                    CASE NO. 9:18-cv-80176-BB/BR

          4
              IRA KLEIMAN, as the personal representative
          5   of the Estate of David Kleiman, and
              W&K Info Defense Research, LLC,
          6
                        Plaintiffs,
          7
              -vs-
          8
              CRAIG WRIGHT,
          9
                        Defendant.
         10

         11   * * * * * * * * * * * * * * * * * * *

         12   VIDEOTAPED DEPOSITION OF ZACHARY EISNER

         13   DATE TAKEN: January 9, 2020

         14   TIME: 10:05 a.m. - 3:27 p.m.

         15   PLACE: 2525 Ponce de Leon Boulevard

         16   Miami, Florida 33134

         17
              TAKEN BEFORE: RICK E. LEVY, RPR, FPR
         18                 AND NOTARY PUBLIC

         19

         20   * * * * * * * * * * * * * * * * * * *

         21

         22
                                         Page 1
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 2 of
                                      158


                                 010920Eisner.txt

         23

         24

         25

                                                                        2



          1   APPEARANCES:

          2   On behalf of the Plaintiff:

          3        KYLE ROCHE, ESQUIRE
                   ROCHE FREEDMAN, P.A.
          4        200 S. Biscayne Boulevard
                   Suite 5500
          5        Miami, Florida 33131

          6

          7   On behalf of the Defendant:

          8        BRYAN PASCHAL, ESQUIRE
                   AMANDA MCGOVERN, ESQUIRE
          9        RIVERO MESTRE, P.A.
                   2525 Ponce de Leon Boulevard
         10        Suite 1000
                   Coral Gables, Florida 33134
         11
              Also Present: Raul Torres, The Videographer
         12                 Maria Sosa

         13

         14

         15

         16

         17

         18

         19
                                      Page 2
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 3 of
                                      158


                                       010920Eisner.txt

         20

         21

         22

         23

         24

         25

                                                                           3



          1                                - - -
                                          I N D E X
          2                                - - -

          3   WITNESS:        DIRECT        CROSS     REDIRECT   RECROSS
              ZACHARY EISNER
          4   BY MR. PASCHAL:      4
              BY MR. ROCHE:                   135
          5                                - - -
                                       E X H I B I T S
          6                                - - -

          7
              NUMBER                                      PAGE
          8   DEFENDANT'S   EX.   1                        8
              DEFENDANT'S   EX.   2                        18
          9   DEFENDANT'S   EX.   3                        19
              DEFENDANT'S   EX.   4                        43
         10   DEFENDANT'S   EX.   5                        44
              DEFENDANT'S   EX.   6                        48
         11   DEFENDANT'S   EX.   7                        72
              DEFENDANT'S   EX.   8                        74
         12   DEFENDANT'S   EX.   9                        76
              DEFENDANT'S   EX.   10                       80
         13   DEFENDANT'S   EX.   11                       82
              DEFENDANT'S   EX.   12                       83
         14   DEFENDANT'S   EX.   13                       103
              DEFENDANT'S   EX.   14                       111
         15

         16
                                            Page 3
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 4 of
                                      158


                                 010920Eisner.txt

         17

         18

         19

         20

         21

         22

         23

         24

         25

                                                                            4



          1                    P R O C E E D I N G S

          2                            - - -

          3        Deposition taken before Rick E. Levy,

          4   Registered Professional Reporter and Notary Public

          5   in and for the State of Florida at Large, in the

          6   above cause.

          7                            - - -

          8             THE WITNESS:   Good morning.    Today is Thursday

          9        the 9th of January 2020.     The time is 10:04.    We

         10        are here at 2525 Ponce De Leon Boulevard, Suite

         11        1000 for the video deposition of Zach Eisner in

         12        case number 9:18-cv-80176.     Would all counsel

         13        please state appearances for the record.
                                       Page 4
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 5 of
                                      158


                                       010920Eisner.txt

         14                MR. PASCHAL:     Bryan Paschal for Dr. Craig

         15        Wright.

         16                MR. KASS:    Zalman Kass for Dr. Craig Wright.

         17                MS. SOSA:    Maria Sosa for Dr. Craig Wright.

         18                MR. ROCHE:     Kyle Roche for plaintiffs.

         19                THE WITNESS:     I do.

         20                                  - - -

         21   Thereupon,

         22                            (ZACHARY EISNER)

         23                             having been first duly sworn or

         24   affirmed, was examined and testified as follows:

         25                            DIRECT EXAMINATION

                                                                            5



          1   BY MR. PASCHAL:

          2        Q.      Sir, could you please state your name for the

          3   record?

          4        A.      Zach Eisner.

          5        Q.      Mr. Eisner, do you understand what this

          6   deposition is about?

          7        A.      Yes.

          8        Q.      You understand who you're representing?

          9        A.      Yes.

         10        Q.      How are you connected to W&K Info Defense
                                            Page 5
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 6 of
                                      158


                                   010920Eisner.txt

         11   Research?

         12          A.   I'm their corporate representative.

         13          Q.   Have you ever heard of W&K before this date?

         14          A.   No.

         15          Q.   When did you first learn about W&K?

         16          A.   Two months ago.

         17          Q.   How did you hear about W&K?

         18          A.   Plaintiff contacted me to be the corporate

         19   representative.

         20               MR. ROCHE:   Bryan, I hate to -- do you mind,

         21          my thing is not connected.

         22               THE VIDEOGRAPHER:   Off the record 10:06.

         23               (Discussion held off the record.)

         24               THE VIDEOGRAPHER:   On record 10:06.

         25

                                                                          6



          1   BY MR. PASCHAL:

          2          Q.   I left off with you said plaintiffs contacted

          3   you?

          4          A.   Yes.

          5          Q.   Who from plaintiffs contacted you?

          6          A.   Mr. Freedman.

          7          Q.   Did anyone else contact you?
                                          Page 6
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 7 of
                                      158


                                    010920Eisner.txt

          8        A.   No.

          9        Q.   How did he contact you?

         10        A.   Phone.

         11        Q.   Did he ever e-mail you?

         12        A.   Possibly.

         13        Q.   How long was the conversation on the phone?

         14        A.   I know him from before so two minutes.    We

         15   went out to lunch and he told me what he needed me for.

         16        Q.   How did you you know Mr. Freedman from before?

         17        A.   We're both on like a group chat, Jewish

         18   lawyers chat.    Pretty much that.

         19        Q.   How long did you know Mr. Freedman for?

         20        A.   Close to a year.

         21        Q.   What's your profession?

         22        A.   I'm a lawyer.

         23        Q.   Have you been deposed before?

         24        A.   No.

         25        Q.   Have you taken a deposition before?

                                                                         7



          1        A.   Yes.

          2        Q.   So you know how a deposition works?

          3        A.   Yes.

          4        Q.   How long have you been a lawyer?
                                         Page 7
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 8 of
                                      158


                                  010920Eisner.txt

          5        A.   Nine years.

          6        Q.   Where did you go to law school?

          7        A.   St. Johns New York.

          8        Q.   Did you know Mr. Freedman when you were in law

          9   school?

         10        A.   No.

         11        Q.   What is your practice?

         12        A.   My practice currently?    Real estate and wills

         13   and trust and probate litigation and civil litigation.

         14        Q.   Say the last part.

         15        A.   Civil litigation.

         16        Q.   How much do you practice civil litigation?

         17        A.   Right now probably 60/70 percent litigation

         18   and real estate, wills and trust.

         19        Q.   Is litigation of wills and trust?

         20        A.   Yes.

         21        Q.   So is your litigation practice related to

         22   wills and trusts?

         23        A.   Both civil litigation and probate litigation.

         24        Q.   What is your litigation connected to, what

         25   practice area?

                                                                          8



          1        A.   Contract disputes, corporate disputes,
                                       Page 8
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 9 of
                                      158


                                 010920Eisner.txt

          2   partnership disputes and also -- probably more probate

          3   litigation, guardianships.

          4        Q.   Have you ever had a case involving Bitcoin?

          5        A.   No.

          6        Q.   Crypto currency?

          7        A.   No.

          8        Q.   Where is your practice?

          9        A.   4770 Biscayne Boulevard.

         10        Q.   Have you always practiced in Florida?

         11        A.   No, I practiced in New York for three years.

         12        Q.   When did you come to Florida?

         13        A.   2014, 2015.

         14        Q.   What's your home address?

         15        A.   My home address?

         16        Q.   Yes.

         17        A.   4044 North Meridian Avenue, Miami, Florida

         18   33140.

         19             (Defendant's Exhibit No. 1 was

         20             marked for identification.)

         21   BY MR. PASCHAL:

         22        Q.   Handing you what we're marking as Exhibit 1.

         23   Have you seen this document before?

         24        A.   Yes.

         25        Q.   When did you see this document?
                                      Page 9
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 10 of
                                      158


                                     010920Eisner.txt

                                                                              9



          1           A.   About two months ago when Mr. Freedman

          2   contacted me to be the corporate representative.

          3           Q.   Can you turn to page five?

          4           A.   Yes.

          5           Q.   You see where it says designated topics?

          6           A.   Yes.

          7           Q.   On topic one the facts alleged in the

          8   complaint.    You see that?

          9           A.   Yes.

         10           Q.   What did you do prepare for that topic?

         11           A.   I read the complaint and all the exhibits.     I

         12   read through the docket.      There was very large but I

         13   went through some of the pleadings.        I went through

         14   whatever corporate books that there were and all

         15   available documentation regarding W&K.       I spoke with the

         16   member manager currently.        There was a lot of

         17   documentation.

         18           Q.   About how long did that take you?

         19           A.   About two months.

         20           Q.   How many hours do you think you spent doing

         21   that?

         22           A.   15, 20.
                                         Page 10
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 11 of
                                      158


                                  010920Eisner.txt

         23         Q.   Are you being paid for your time?

         24         A.   Yes.

         25         Q.   Who is paying you?

                                                                          10



          1         A.   The plaintiff.

          2         Q.   How much are you being paid?

          3         A.   $325 an hour, I believe.

          4         Q.   When you say plaintiff who are you referring

          5   to?

          6         A.   The plaintiff's law firms, law firm.

          7         Q.   Which law firm is that?

          8         A.   Roche, Freedman and Boies, Schiller.

          9         Q.   Did you sign any agreements with Ira Kleiman?

         10         A.   No.

         11         Q.   Did you sign an engagement letter with Boies,

         12   Schiller and Roche, Freedman?

         13         A.   Yes.

         14         Q.   Do you have a copy of that engagement letter?

         15         A.   I do not but I can provide it if need be.

         16         Q.   Could you look at topic number two?    It says

         17   W&K membership including identification of its current

         18   formal members and communication with those members

         19   relating to the facts alleged in the complaint.     What
                                      Page 11
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 12 of
                                      158


                                    010920Eisner.txt

         20   did you do to prepare for that topic?

         21        A.      I spoke with the manager and member currently.

         22   I went through all the corporate records that we had.

         23        Q.      What were those corporate records?

         24        A.      Any documentation relating to W&K that was

         25   available.

                                                                              11



          1        Q.      What does that include?

          2        A.      If there were financial statements, if there

          3   were, you know, anything related to the complaint.        All

          4   the exhibits.

          5        Q.      You said financial statements, what financial

          6   statements did you review?

          7        A.      There were none it turned out.

          8        Q.      So how did you review them?

          9        A.      No, I'm saying if there were.

         10        Q.      How long did you speak with Mr. -- when you

         11   say managing member currently who were you referring to?

         12        A.      Ira Kleiman.

         13        Q.      How long did you speak with Mr. Kleiman?

         14        A.      It was brief.    Just some questions I needed

         15   clarification on.

         16        Q.      What were those questions?
                                           Page 12
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 13 of
                                      158


                                    010920Eisner.txt

         17             MR. ROCHE:     Objection.   To the extent

         18        obviously you can ask him how long, where, when.

         19        To the extent a question seeks privileged

         20        communication, you know, as far as what he did to

         21        prepare I would object on the basis of privilege.

         22   BY MR. PASCHAL:

         23        Q.   Are you Ira Kleiman's attorney?

         24        A.   I am not.

         25        Q.   So what questions did you ask Mr. Kleiman?

                                                                           12



          1        A.   I --

          2             MR. ROCHE:     Objection, privilege.   Calls for

          3        privileged communication.

          4             MR. PASCHAL:     Kyle, how is that privileged?

          5             MR. ROCHE:     He has been designated W&K's

          6        30(b)6 rep.     Just like any other company what

          7        communications we -- he has had with the company to

          8        prepare for this litigation are privileged and

          9        again this is, you know, not different than any

         10        other expert -- an expert deposition you can ask

         11        him the who, what, where, when but the substance of

         12        the communication I am going to object on the basis

         13        of privilege.
                                        Page 13
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 14 of
                                      158


                                    010920Eisner.txt

         14                MR. PASCHAL:     What's the privilege?

         15                MR. ROCHE:     The privilege is work product.

         16                MR. PASCHAL:     Can we -- what's the time on

         17        this?

         18                MR. ROCHE:     One thing we can do is we have a

         19        call with Judge Reinhart at 1:30.       We can bring

         20        this issue up then.

         21                MR. PASCHAL:     Yes.

         22                MR. ROCHE:     Okay, cool.

         23                MR. PASCHAL:     I'm going to go through the

         24        questions and you can instruct him not to answer.

         25                MR. ROCHE:     Understood.

                                                                             13



          1                MR. PASCHAL:     What were the questions you

          2        spoke to Mr. Kleiman on?

          3                MR. ROCHE:     Objection, privilege.

          4                THE WITNESS:     Answer?

          5                MR. PASCHAL:     No.

          6                MR. ROCHE:     No.

          7   BY MR. PASCHAL:

          8        Q.      How many occasions did you speak with

          9   Mr. Kleiman?

         10        A.      Once.
                                           Page 14
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 15 of
                                      158


                                    010920Eisner.txt

         11         Q.     How did you speak with Mr. Kleiman?

         12         A.     On the phone.

         13         Q.     Did you ever meet him in person?

         14         A.     No.

         15         Q.     Did you ever exchange e-mails with

         16   Mr. Kleiman?

         17         A.     No.

         18         Q.     Again how long did the conversation last with

         19   Mr. Kleiman?

         20         A.     It was brief.

         21         Q.     Less than five minutes?

         22         A.     Under 15 minutes.

         23         Q.     When you said you reviewed documents related

         24   to W&K how did you get those documents?

         25         A.     They were provided to me by counsel.

                                                                            14



          1         Q.     Did you do anything else to search for

          2   documents?

          3         A.     I did go on SunBiz myself.   I don't think so,

          4   no.

          5         Q.     So the only information you have is coming

          6   from counsel?

          7         A.     I believe so, yes.
                                           Page 15
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 16 of
                                      158


                                   010920Eisner.txt

          8        Q.     On topic number three W&K's business purpose.

          9   What did you do to understand that topic, prepare for

         10   that topic I should say?

         11        A.     Go through the complaint and all the exhibits.

         12        Q.     Did you go through anything else?

         13        A.     No.

         14        Q.     Do you understand that there's a database of

         15   documents in this case, do you know that?

         16        A.     Yes.

         17        Q.     Were you given access to that database?

         18        A.     No.

         19        Q.     Do you know what W&K's business purpose is?

         20        A.     Yes.

         21        Q.     What is it?

         22        A.     To mine Bitcoin and hold intellectual

         23   property.

         24        Q.     Topic number four, W&K's proprietary and

         25   financial documents?

                                                                           15



          1        A.     Yes.

          2        Q.     What did you do to prepare for that topic?

          3        A.     Go through all the documents provided.

          4        Q.     What are those documents?
                                        Page 16
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 17 of
                                      158


                                    010920Eisner.txt

          5        A.      All the complaints, all the exhibits, any

          6   corporate records, any W&K records they possibly had.

          7        Q.      What are those records when you refer to --

          8   what are the documents that you reviewed that you said

          9   you possibly had?

         10        A.      There were no financial documents.   There were

         11   no tax returns that were filed.     So in this regard they

         12   would have no knowledge.

         13        Q.      Did you do anything to look for any other

         14   documents?

         15        A.      No.

         16        Q.      Topic number five W&K's tax files.   What did

         17   you do to prepare for that topic?

         18        A.      I believe that request was sent to the IRS for

         19   W&K and Dave Kleiman individually's tax filings and

         20   there was no information whatsoever from the IRS

         21   regarding anything on W&K tax filings.

         22        Q.      Was there any documents from the IRS related

         23   to W&K?

         24        A.      No.

         25        Q.      So you're not aware of any communications with

                                                                             16



          1   the IRS for W&K?
                                        Page 17
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 18 of
                                      158


                                    010920Eisner.txt

          2        A.    I'm aware of communications with the IRS and

          3   W&K but there were no documents send back from the IRS

          4   regarding from W&K.

          5        Q.    I want to clarify what were those

          6   communications with the IRS?

          7        A.    Please provide any tax filings and

          8   documentation you have regarding W&K.

          9        Q.    That's it?

         10        A.    I believe so, yes.

         11        Q.    So you're not aware of any IRS investigation,

         12   nothing?

         13        A.    No.

         14        Q.    So if I showed you those documents today would

         15   be the first time that you've seen them?

         16        A.    Yes.

         17        Q.    Did you ask counsel if they did anything else

         18   for tax documents?

         19        A.    Probably, yes.

         20        Q.    What was the answer?

         21              MR. ROCHE:   Hold on one second.    You can

         22        answer the question to the extent it calls for what

         23        W&K did to request tax documents, not on any

         24        response counsel for W&K or Ira Kleiman told you

         25        about what they did for tax documents.
                                        Page 18
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 19 of
                                      158


                                   010920Eisner.txt

                                                                            17



          1               THE WITNESS:     To the extent to prepare me to

          2          be most knowledgeable corporate representative I

          3          went through all the designated topics and

          4          requested all the documents that I would need from

          5          counsel and when they said that -- they requested

          6          from the IRS when they showed me the letter and

          7          nothing came back.     He showed me that.

          8   BY MR. PASCHAL:

          9          Q.   Did the letter say -- did the letter say Dave

         10   Kleiman or did it say W&K?

         11          A.   It said both if I remember correctly.

         12               MR. PASCHAL:     Could we take a quick break?

         13               MR. ROCHE:     Yes.

         14               THE VIDEOGRAPHER:     Off record 10:20.

         15               (Discussion held off the record.)

         16               THE VIDEOGRAPHER:     On record 10:32.

         17   BY MR. PASCHAL:

         18          Q.   So we just spoke about IRS documents that you

         19   said the only document you saw was an IRS request form?

         20          A.   And a letter back.

         21          Q.   And a letter back.     What did the letter back

         22   say?
                                          Page 19
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 20 of
                                      158


                                     010920Eisner.txt

         23          A.   To my recollection, you know, I guess here are

         24   the documents requested and it was not W&K documents.

         25

                                                                             18



          1               (Defendant's Exhibit No. 2 was

          2               marked for identification.)

          3   BY MR. PASCHAL:

          4          Q.   So I'm showing you a document from the IRS and

          5   you haven't seen this document, have you?

          6               MR. ROCHE:     Objection, form.

          7               THE WITNESS:    I don't think I saw this

          8          document, no.

          9   BY MR. PASCHAL:

         10          Q.   Can you look at the bottom of the document and

         11   do you see the date?

         12          A.   Yes.

         13          Q.   You recognize this document as being from the

         14   IRS?

         15          A.   Not necessarily.     I mean it looks like it but

         16   I don't know for sure.

         17          Q.   Well, at the top of the document --

         18          A.   Right.

         19          Q.   -- what does it say?
                                          Page 20
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 21 of
                                      158


                                   010920Eisner.txt

         20        A.     Department of Treasury, Internal Revenue

         21   Service information document request.

         22        Q.     You don't think this is from the IRS?

         23        A.     It looks like it.

         24        Q.     Do you see if you go in the body of the

         25   document you see there's numbers one, two, three, four,

                                                                          19



          1   five, six, seven and eight?

          2        A.     Yes.

          3        Q.     You see in question number one they're asking

          4   for W&K Info Defense?

          5        A.     Yes.

          6        Q.     Do you see in question four they are again

          7   asking about W&K, LLC?

          8        A.     Yes.

          9        Q.     Do you see in question number seven they're

         10   again asking about W&K, LLC?

         11        A.     Yes.

         12        Q.     In question eight they're asking again about

         13   W&K, LLC?

         14        A.     Yes.

         15        Q.     You're not prepared to talk about this

         16   document because you never saw it; right?
                                       Page 21
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 22 of
                                      158


                                    010920Eisner.txt

         17        A.      This document, no.

         18                (Defendant's Exhibit No. 3 was

         19                marked for identification.)

         20   BY MR. PASCHAL:

         21        Q.      Now I'm handing you what we're marking as

         22   Exhibit 3.    Are you familiar with the Karp Law Firm?

         23        A.      No.

         24        Q.      Do you know who Joseph Karp is?

         25        A.      No.

                                                                            20



          1        Q.      But you see here that he is -- the regarding

          2   line it says case number 362215?

          3        A.      Yes.

          4        Q.      Does that number match the IRS document that

          5   you just saw?

          6        A.      Yes.

          7        Q.      And this letter is dated June 18th 2015?

          8        A.      Yes.

          9        Q.      Just about a month after the IRS sent a letter

         10   to Ira Kleiman?

         11                MR. ROCHE:   Going to instruct the witness to

         12        the extent he needs to read the document please

         13        feel free to take your time to do so.
                                         Page 22
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 23 of
                                      158


                                    010920Eisner.txt

         14                THE WITNESS:    Yes, about a month later.

         15   BY MR. PASCHAL:

         16        Q.      Do you see that this Karp letter it's

         17   addressed to Mr. Tosi?

         18        A.      Yes.

         19        Q.      Is that the person who sent the IRS letter on

         20   May 20th 2015?

         21        A.      Yes.

         22        Q.      If you turn to page two and you go to the

         23   first paragraph do you see that Mr. Karp is discussing

         24   W&K, LLC?

         25        A.      Yes.

                                                                             21



          1        Q.      And he is saying Ira has no personal knowledge

          2   of W&K's business activities?

          3                MR. ROCHE:     Objection, document speaks for

          4        itself.

          5                THE WITNESS:    It says with regard to W&K, LLC

          6        or Bitcoin Ira has no personal knowledge of any of

          7        this.

          8   BY MR. PASCHAL:

          9        Q.      You can keep reading.

         10        A.      And has no proof or evidence of what Bitcoins
                                           Page 23
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 24 of
                                      158


                                     010920Eisner.txt

         11   David may own or any information.

         12        Q.     Okay, you haven't seen this document this

         13   letter to the IRS, have you?

         14        A.     Nothing.

         15        Q.     You're not prepared to talk about this

         16   document?

         17        A.     No.

         18        Q.     Earlier when I asked you about Bitcoin or

         19   W&K's business purpose you said that its business

         20   purpose was to mine Bitcoin?

         21        A.     And hold intellectual property related to

         22   Bitcoin and block chain.

         23        Q.     How did you get that information again?

         24        A.     From Craig Wright.

         25        Q.     You spoke with Craig Wright?

                                                                           22



          1        A.     Through affidavits of Craig Wright and through

          2   the complaint and through exhibits that exist.

          3        Q.     Just stuff that was attached to the complaint?

          4        A.     Yes.

          5        Q.     Just the complaint?

          6        A.     And the exhibits.

          7        Q.     But you haven't looked at this document?
                                         Page 24
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 25 of
                                      158


                                   010920Eisner.txt

          8        A.     No.

          9        Q.     Could we go back to the Notice of Deposition

         10   which was marked as Exhibit 1.     Can we look at topic

         11   number six?

         12        A.     Yes.

         13        Q.     It says W&K's alleged ownership or development

         14   of intellectual property?

         15        A.     Yes.

         16        Q.     What did you do to find out or prepare

         17   yourself to talk about that topic today?

         18        A.     The complaint and all the exhibits.

         19        Q.     And that's it?

         20        A.     Yes.

         21        Q.     Did you review any patent applications or any

         22   documents related to intellectual property?

         23        A.     That were not attached to the complaint as

         24   exhibits?

         25        Q.     Yes.

                                                                           23



          1        A.     No, I did not.

          2        Q.     Did you do any online searches?

          3        A.     No.

          4        Q.     Did you look at any documents that have been
                                       Page 25
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 26 of
                                      158


                                   010920Eisner.txt

          5   produced in discovery?

          6        A.   Some.

          7        Q.   What documents were those?

          8             MR. ROCHE:     Objection.   Withdrawn.

          9             THE WITNESS:     I guess communications with

         10        Craig Wright.     I mean most of what I was focused on

         11        was the complaint and the exhibits and any

         12        corporate documents that were available.      That was

         13        how I got my knowledge of the corporation to be

         14        able to testify.

         15   BY MR. PASCHAL:

         16        Q.   What corporate documents?

         17        A.   Well, there were no financial documents.

         18   There was no operating agreements.      Went through the

         19   SunBiz records and the reinstatement.

         20        Q.   All you did you also spoke to --

         21        A.   Spoke to the manager member, yes.

         22        Q.   For 15 minutes?

         23        A.   Yes.

         24        Q.   Can I just say for purposes of this deposition

         25   are those basically everything that -- that's everything

                                                                            24



          1   you've done?
                                        Page 26
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 27 of
                                      158


                                    010920Eisner.txt

          2        A.      A lot of paper to be honest.    Quite a docket

          3   but did I run through every piece of the docket no, I

          4   didn't have to.     I focused only on W&K.

          5        Q.      What else in the docket did you look at?

          6        A.      The complaints in each form and the exhibits.

          7   That's probably about it.     There is a couple complaints.

          8   A lot of exhibits.

          9        Q.      Did you look at W&K's interrogatory responses?

         10        A.      No.

         11        Q.      Did you look at Ira Kleiman's interrogatory

         12   responses?

         13        A.      No.

         14        Q.      Did you look at Craig Wright's interrogatory

         15   responses?

         16        A.      To the extent they were in the exhibits, the

         17   affidavits that he put in I did.

         18        Q.      You're referring to affidavits that were --

         19        A.      That were in the second amended complaint.

         20        Q.      But back to my question you haven't looked at

         21   any of his interrogatory responses; right?

         22        A.      No.

         23        Q.      For topic number seven W&K's alleged mining of

         24   Bitcoin or any crypto currency.     What did you do to

         25   prepare for that?
                                        Page 27
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 28 of
                                      158


                                   010920Eisner.txt

                                                                             25



          1          A.   All the documents that I said.    All the

          2   complaints, all the exhibits.

          3          Q.   Just the complaint?

          4          A.   Yes.

          5          Q.   Nothing else?

          6          A.   There was a lot of documents.

          7          Q.   Just the complaint and its exhibits?

          8          A.   Yes.

          9          Q.   Nothing else.    For number eight W&K's

         10   ownership of Bitcoin or any other crypto currency.       Did

         11   you just review the complaint for that?

         12          A.   Yes, all the complaints, all the exhibits,

         13   yes.

         14          Q.   For number nine W&K's reinstatement in 2018.

         15   Did you just review the complaint?

         16          A.   No, on SunBiz for that personally.     But again

         17   all the complaints, all the exhibits, all the SunBiz

         18   articles.

         19          Q.   What did you view on SunBiz?

         20          A.   The articles of organization, dissolution,

         21   reinstatement, dissolution, reinstatement.

         22          Q.   When did you go on
                                          Page 28
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 29 of
                                      158


                                  010920Eisner.txt
https://protect-us.mimecast.com/s/17yWCG6QRlc0ORx3HKRr6k

          23        A.   Multiple times over the last month or so for

          24   this purpose.

          25        Q.   For topic number ten W&K's administrative

                                                                              26



           1   dissolutions.     All you reviewed was the complaint?

           2        A.   And SunBiz.

           3        Q.   And SunBiz?     Did you talk to Ira Kleiman about

           4   the reinstatement?

           5        A.   The reinstatement?

           6        Q.   Reinstatement and dissolution.

           7             MR. ROCHE:     Objection.   I'm going to object to

           8        the extent you're going to ask specific things he

           9        discussed with Ira Kleiman.      You can ask him about

          10        the facts, what he knows but to the extent this is

          11        going to get into the specific discussion with

          12        either counsel or Ira Kleiman we object it's

          13        privileged.

          14             MR. PASCHAL:     Are you instructing him not to

          15        answer?

          16             MR. ROCHE:     Instruct him not to answer,

          17        correct.

          18   BY MR. PASCHAL:

                                         Page 29
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 30 of
                                      158


                                   010920Eisner.txt
         19        Q.     Just so the record is clear did you talk to

         20   Ira Kleiman about W&K's administration dissolutions?

         21               MR. ROCHE:     Objection, privileged.

         22               MR. PASCHAL:     Are you instructing him?

         23               MR. ROCHE:     Yes.   With any privilege

         24        instruction it will be -- objection it will be an

         25        instruction not to answer.

                                                                                27



          1   BY MR. PASCHAL:

          2        Q.     Topic number 11 it says W&K Panama.        What did

          3   you do to prepare yourself to discuss that?

          4        A.     Spoke with counsel and Ira Kleiman.

          5        Q.     What did you speak with Ira Kleiman about?

          6               MR. ROCHE:     Objection, privileged.

          7   BY MR. PASCHAL:

          8        Q.     What did you speak to counsel about?

          9               MR. ROCHE:     Objection, privileged.

         10   BY MR. PASCHAL:

         11        Q.     Number 12, any legal actions against W&K that

         12   is related to its alleged intellectual property,

         13   Bitcoin, or crypto currency.        What did you do to prepare

         14   for that?

         15        A.     Spoke to counsel and Ira Kleiman.

                                          Page 30
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 31 of
                                      158


                                 010920Eisner.txt
         16        Q.   That's it?

         17        A.   Again all the complaints, all the exhibits.

         18        Q.   What did you speak to Ira Kleiman and counsel?

         19             MR. ROCHE:     Objection, privilege.

         20   BY MR. PASCHAL:

         21        Q.   Did you review any other complaints of any

         22   other lawsuits?

         23        A.   No.

         24        Q.   Did you take any steps to educate yourself

         25   about any of the legal actions against W&K?

                                                                         28



          1        A.   To the extent it would help me in my knowledge

          2   of the company I took steps to educate myself, yes.

          3        Q.   What steps did you take?

          4        A.   I learned a little bit about Bitcoin and --

          5   most of it was about Bitcoin because the ten or so

          6   counts that was more or less personally familiar with.

          7        Q.   So you familiarized yourself with Bitcoin to

          8   learn about legal actions against W&K?

          9             MR. ROCHE:     Objection, mischaracterizes the

         10        witness' testimony.

         11             THE WITNESS:     I familiarized myself about

         12        Bitcoin in order to be the best corporate

                                        Page 31
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 32 of
                                      158


                                 010920Eisner.txt
         13        representative with knowledge of the company.

         14   BY MR. PASCHAL:

         15        Q.   But going back to my question.       Legal actions

         16   against W&K what steps did you take to learn about legal

         17   actions against W&K?

         18        A.   Speaking with counsel and Ira Kleiman.

         19        Q.   And you learned about Bitcoin?

         20        A.   Maybe I'm confused.       I thought that was a

         21   separate question.     Did you learn about anything to

         22   educate yourself about the legal actions?

         23        Q.   Yes.

         24        A.   Any specific legal actions, no, other than

         25   counsel and Ira Kleiman.    I don't think I understood

                                                                              29



          1   your question.

          2        Q.   What did counsel and Ira Kleiman tell you

          3   about legal actions against W&K?

          4             MR. ROCHE:     Objection, privilege.    You can ask

          5        him are there other legal actions against W&K you

          6        other aware of but what we said privilege.

          7             MR. PASCHAL:     Just making the record.

          8             MR. ROCHE:     Okay.

          9   BY MR. PASCHAL:

                                        Page 32
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 33 of
                                      158


                                   010920Eisner.txt
         10          Q.   Do you know about any legal actions brought by

         11   W&K?

         12          A.   To my knowledge this is the only one.

         13          Q.   What steps did you take to learn about any

         14   other legal actions taken by W&K?

         15          A.   Speaking with counsel and Ira Kleiman.

         16          Q.   Is that it?

         17          A.   Yes.

         18          Q.   And topic 14 any accounts that W&K had at

         19   Liberty Reserve.    What steps did you take to educate

         20   yourself on that topic?

         21          A.   Speaking with counsel and Ira Kleiman that

         22   there is no affiliation or no knowledge of anything

         23   regarding Liberty Reserve.

         24          Q.   Is that what they told you?

         25               MR. ROCHE:     Objection, privilege.

                                                                              30



          1               MR. PASCHAL:     He's already answered.

          2               MR. ROCHE:     I am going to instruct the witness

          3          to the extent I think some of these questions are

          4          dipping into your knowledge and conversations with

          5          Kleiman to try to keep clear on the facts rather

          6          than what counsel has shared with you.

                                          Page 33
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 34 of
                                      158


                                    010920Eisner.txt
          7   BY MR. PASCHAL:

          8           Q.   So you just said they told you that there was

          9   no knowledge of accounts at Liberty Reserve; right?

         10           A.   The corporate -- the corporation has no

         11   knowledge of any accounts at Liberty Reserve.

         12           Q.   Did you do any online searches for accounts at

         13   Liberty Reserve?

         14           A.   Did I -- I don't know how I would look at

         15   Liberty Reserve to see what W&K had.

         16           Q.   Did you Google Liberty Reserve?

         17           A.   I did.

         18           Q.   What did you see?

         19           A.   It's a bank.   It's a financial institution.

         20           Q.   Can you tell us anything else about Liberty

         21   Reserve?

         22           A.   I don't remember much about it.   I just wanted

         23   to see where it was located.

         24           Q.   You did that by accessing its Web site?

         25           A.   By Googling.   I really don't remember the Web

                                                                             31



          1   site.

          2           Q.   Do you remember what you saw on the Web site?

          3           A.   No.

                                          Page 34
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 35 of
                                      158


                                    010920Eisner.txt
          4        Q.      Did you see like a picture of a bank?

          5        A.      If I saw it I would refresh my recollection.

          6   I sort of wanted to see where it was.        That was really

          7   my focus.

          8        Q.      Did you see where it was?

          9        A.      Yes.   Yes.

         10        Q.      Where was it located?

         11        A.      My purpose for it was just seeing if it had

         12   branches or not.      And I really don't remember but from

         13   my personal investigation there was no relevance.         So

         14   that was pretty much it.

         15        Q.      You're talking about locations.      Where were

         16   the locations?

         17                MR. ROCHE:     Just going to instruct the witness

         18        to the extent you don't know just say you don't

         19        know.

         20                MR. PASCHAL:     Vel -- you mean sorry, Kyle,

         21        that's coaching.        Let's not do that.   Not going to

         22        do that.

         23                THE WITNESS:     If I saw a Web site again I can

         24        tell you exactly what I was looking for.         I really

         25        don't remember exactly what I was looking for.            I

                                                                                 32




                                           Page 35
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 36 of
                                      158


                                 010920Eisner.txt
          1        think just went on to see what it was.    I have

          2        never heard it before.

          3   BY MR. PASCHAL:

          4        Q.    There was nothing important about the Web site

          5   when you saw it?

          6        A.    Not that I can recall.

          7        Q.    Sir, do you realize if you put in Liberty

          8   Reserve Web site the Department of Justice notice comes

          9   up and it's very noticeable?

         10        A.    When you Google it, no.

         11        Q.    When you actually -- if you Google --

         12        A.    Not the Web site.   Not the Web site.   I didn't

         13   check the Web site.   I just Googled Liberty Reserve.

         14        Q.    If you Google it you'll see a lot of

         15   Department of Justice articles and notices about it?

         16        A.    I don't recall that.

         17        Q.    You don't recall any of that?

         18        A.    No.

         19        Q.    Do you realize that the Department of Justice

         20   has an account look up and let me be clear an account

         21   look up.   Did you use the account look up to see if

         22   there were any accounts with W&K?

         23        A.    No.

         24        Q.    Did you contact the Department of Justice

                                      Page 36
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 37 of
                                      158


                                      010920Eisner.txt
         25   about W&K?

                                                                            33



          1        A.      No.

          2        Q.      I just want to be clear if you go to the

          3   Liberty Reserve Web site it says this domain has been

          4   seized?

          5        A.      Right.    I didn't go to the Liberty Reserve

          6   domain Web site.       I just Googled it.

          7        Q.      This is the first time you're realizing it was

          8   seized?

          9        A.      I think so, yes.    I just never heard of the

         10   bank before.       So I just Googled the name.

         11        Q.      When did you Google the name Liberty Reserve?

         12        A.      A month ago.    I don't remember.   I knew it

         13   wasn't in business.      That I remember but I don't

         14   remember like it was shut down or anything.

         15        Q.      Topic 15 W&K's membership meetings discussing

         16   this action, Dr. Craig Wright, Bitcoin or

         17   cryptocurrency.       What did you do prepare yourself for

         18   that topic?

         19        A.      Complaint, exhibits, speaking with counsel and

         20   Mr. Kleiman.

         21        Q.      Were there any exhibits that had board minutes

                                          Page 37
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 38 of
                                      158


                                    010920Eisner.txt
         22   for W&K?

         23        A.      No.

         24        Q.      W&K had board minutes and they just weren't

         25   attached to the complaint you would not have reviewed

                                                                             34



          1   them; is that correct?

          2                MR. ROCHE:     Objection, form.

          3   BY MR. PASCHAL:

          4        Q.      You would?

          5        A.      I would have reviewed them in my review of

          6   other corporate documents that W&K had if they were

          7   available.

          8        Q.      So you reviewed more than the complaint?

          9        A.      To the extent that there were other corporate

         10   documents relating to W&K for example the IRS request.

         11   I reviewed those as well.

         12        Q.      But that doesn't answer my question.     I'm

         13   talking about board minutes.        If it wasn't attached to

         14   board minutes -- if it wasn't attached the complaint you

         15   would have not reviewed them; is that correct.

         16                MR. ROCHE:     Objection, form.

         17                THE WITNESS:    I would say that they would be

         18        part of the other corporate documents that I would

                                           Page 38
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 39 of
                                      158


                                 010920Eisner.txt
         19        have reviewed if they were there.

         20   BY MR. PASCHAL:

         21        Q.    What are the other corporate documents?

         22        A.    To the extent that there were corporate

         23   documents such as financials or IRS requests or board

         24   minutes if they existed I reviewed all those.

         25        Q.    Did you review board minutes?

                                                                          35



          1        A.    No.    Because they -- to our knowledge there

          2   are -- to the corporation's knowledge there are no board

          3   minutes.

          4        Q.    Again you don't have access to the database of

          5   documents that are available in this case; right?

          6        A.    No.

          7        Q.    Are you aware of how many documents have been

          8   produced in this case?

          9        A.    I was told there was very voluminous.

         10        Q.    But you haven't seen any of them?

         11        A.    I've seen a good portion of them.   I haven't

         12   seen --

         13        Q.    What documents have you seen in the database?

         14        A.    In the database?

         15        Q.    Yes.

                                        Page 39
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 40 of
                                      158


                                    010920Eisner.txt
         16           A.   I have not accessed the database.

         17           Q.   When you say -- well, so all the documents

         18   that are produced in our database you have not seen any

         19   of them in discovery?

         20                MR. ROCHE:     Objection, form.

         21                THE WITNESS:    I don't believe so.

         22   BY MR. PASCHAL:

         23           Q.   So if Dr. Craig Wright and third parties

         24   produced 800,000 documents you are not prepared to

         25   testify on any of them?

                                                                            36



          1           A.   That's -- as corporate representative I will

          2   give my opinions as best as I can.

          3           Q.   But you haven't educated yourself based on any

          4   of those documents, have you?

          5           A.   Educated myself about the company.

          6           Q.   By reading the complaint?

          7           A.   And exhibits and the manager and the member

          8   the sole manager and sole member and counsel.

          9           Q.   I want to get that clear, let's break that

         10   down.    You read the complaint that plaintiffs filed?

         11           A.   Multiple iterations of the complaint.

         12           Q.   All the amendments of the complaint?

                                           Page 40
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 41 of
                                      158


                                      010920Eisner.txt
         13          A.   Yes.

         14          Q.   The exhibits to the complaint?

         15          A.   Yes.

         16          Q.   You spoke with the manager member for 15

         17   minutes?

         18          A.   (Indicating).

         19          Q.   Is that yes?

         20          A.   Yes.

         21          Q.   You spoke with counsel?

         22          A.   Yes.

         23          Q.   And other than that you have done nothing else

         24   to prepare yourself to testify today?

         25               MR. ROCHE:     Objection, form, mischaracterizes

                                                                             37



          1          his testimony.

          2               THE WITNESS:    It's quite a lot of documents

          3          and I believe that I am well prepared to answer on

          4          behalf of the company as corporate representative.

          5   BY MR. PASCHAL:

          6          Q.   Did you review any corporate resolutions for

          7   W&K?

          8          A.   No.

          9          Q.   You are aware that a corporate resolution is

                                          Page 41
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 42 of
                                      158


                                 010920Eisner.txt
         10   attached as a exhibit to the complaint?

         11        A.      Can you show me that, please?

         12        Q.      In a second.   You didn't review any deposition

         13   testimony to testify today?

         14        A.      No.

         15        Q.      We'll pull up the exhibit list in the

         16   complaint.    The next topic is the assignment of any

         17   rights asserted in the complaint.     What did you do to

         18   prepare for that?

         19        A.      Complaint, exhibits, counsel, Ira Kleiman.

         20        Q.      You reviewed the complaint to determine that

         21   there was any rights assigned in the complaint?

         22        A.      In the corporate documents and speaking with

         23   counsel.

         24        Q.      What corporate documents did you review?

         25        A.      There was nothing of any assignment of rights

                                                                             38



          1   because there were none.

          2        Q.      Is your testimony today that W&K has assigned

          3   no rights to anyone?

          4        A.      Regarding Bitcoin or intellectual property,

          5   yes, that is the --

          6        Q.      About this case, the complaint.

                                          Page 42
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 43 of
                                      158


                                   010920Eisner.txt
          7        A.     About -- I don't understand the question.

          8        Q.     Has any right to recovery been assigned from

          9   W&K to any other entity in this case?

         10        A.     Are you asking if there was like a litigation

         11   funding or something?       I don't understand.

         12        Q.     That would be one potential assignment of

         13   recovery.

         14        A.     Yes, the company has litigation funding.

         15        Q.     Is that an assignment of recovery?

         16               MR. ROCHE:     So our position on this will be he

         17        can identify a litigation funder, that litigation

         18        funding exists and the name of the litigation

         19        funder.

         20               MR. PASCHAL:     Kyle, can't tell him what to

         21        say.    If I ask a question --

         22               MR. ROCHE:     This is privileged.

         23               MR. PASCHAL:     Then assert the privilege.

         24               MR. ROCHE:     Okay.

         25

                                                                              39



          1   BY MR. PASCHAL:

          2        Q.     Who are the litigation funders?

          3        A.     Parabellum is the name of the company.

                                          Page 43
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 44 of
                                      158


                                 010920Eisner.txt
          4        Q.   Do you have any involvement in Parabellum?

          5        A.   No.

          6        Q.   When did you first learn about Parabellum?

          7        A.   In my getting familiar with the company.

          8        Q.   Does W&K have an agreement with Parabellum?

          9        A.   I believe so, yes.

         10        Q.   What's the agreement?

         11             MR. ROCHE:     Objection, privileged.

         12   BY MR. PASCHAL:

         13        Q.   Who signed the agreement with W&K and

         14   Parabellum?

         15             MR. ROCHE:     Hold on one second.   If you know

         16        the answer to that question you can answer.

         17             THE WITNESS:     I don't know the answer to that

         18        question.

         19   BY MR. PASCHAL:

         20        Q.   The next topic is "all persons who are

         21   believed or known by W&K to have any knowledge

         22   concerning any of the issues in the complaint."      What

         23   did you do to prepare for that topic?

         24        A.   Complaint, exhibits, speaking with counsel and

         25   Ira Kleiman.

                                                                           40




                                        Page 44
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 45 of
                                      158


                                    010920Eisner.txt
          1        Q.      Who are the people are or all persons who are

          2   believed to have known by W&K to have knowledge

          3   concerning the issues of the complaint?

          4        A.      Dave Kleiman, Ira, Craig Wright, Gwen, the

          5   woman who reinstated in 2014.       I may be mispronouncing

          6   her name.     I guess, you know, Jay Wilson and -- Jamie

          7   Wilson.     I guess that will be it right now to my

          8   knowledge.

          9        Q.      So topic 18 it says the location of documents

         10   related to the complaint.        What did you do to prepare

         11   for that topic?

         12        A.      Speak to counsel.

         13        Q.      What did counsel say?

         14        A.      Online depository of documents.

         15        Q.      So the documents produced in discovery?

         16        A.      I would assume so.

         17        Q.      You didn't review any of those documents?

         18        A.      To the extent that they weren't relevant to my

         19   knowledge of W&K I did not.

         20        Q.      Did you access the database?

         21        A.      No.

         22        Q.      Did you look at documents in the database?

         23        A.      While in the database?

         24        Q.      Yes.

                                        Page 45
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 46 of
                                      158


                                     010920Eisner.txt
         25        A.      No.   Were documents printed off from the

                                                                          41



          1   database and given to me I am sure, yes.

          2        Q.      What documents were printed off the database

          3   and given to you?

          4        A.      Documents that I would need to familiarize

          5   myself with.

          6        Q.      What were those documents?

          7        A.      Of -- for W&K's corporate information,

          8   knowledge.

          9        Q.      What were those documents?

         10        A.      The IRS request form for example.

         11        Q.      Was there any other documents?

         12        A.      I don't know what's on the depository to be

         13   able to answer that question.

         14        Q.      Sorry, what was your answer?

         15        A.      I don't know what's on the depository to be

         16   able to answer what they gave to me what's on the

         17   depository.

         18        Q.      Counsel gave you an IRS form to prepare for

         19   this deposition?

         20        A.      Counsel gave me multitude of documents to

         21   prepare for the deposition.

                                         Page 46
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 47 of
                                      158


                                    010920Eisner.txt
         22          Q.    What are those documents?

         23          A.    The complaints, the exhibits, any relevant

         24   corporate documents, SunBiz records.

         25          Q.    You said relevant corporate documents.     What

                                                                             42



          1   are those?

          2          A.    IRS requests.    There were no organizational

          3   documents.    The articles of organization, the

          4   reinstatement.

          5          Q.    That's it?

          6          A.    The company didn't have tax records from the

          7   IRS.    The company didn't have financials.     The company

          8   didn't do minutes.

          9          Q.    As far as you know?

         10          A.    As far as -- I'm speaking on behalf of the

         11   company.

         12          Q.    Last topic W&K's administration and its

         13   mailing address, physical address and mail received

         14   relating to this action.

         15          A.    Yes, that is -- I prepared myself by

         16   complaint, documents, speaking with Ira, counsel and

         17   going on SunBiz.

         18                MR. PASCHAL:    Let's just take a break.

                                           Page 47
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 48 of
                                      158


                                   010920Eisner.txt
         19               THE VIDEOGRAPHER: Off the record.

         20               (Thereupon, a brief recess was taken.)

         21               THE VIDEOGRAPHER:       On record 11:15.

         22               MR. PASCHAL:     Are we back on the record?

         23               MR. ROCHE:     Yes.

         24               MR. PASCHAL:     I'm handing you what is marked

         25        as Exhibit 4.       Have you seen this document?

                                                                            43



          1               THE WITNESS:     Yes.

          2               (Defendant's Exhibit No. 4 was

          3               marked for identification.)

          4   BY MR. PASCHAL:

          5        Q.     Under Article II where it says the mailing

          6   address of the Limited Liability Company is 4371

          7   Northlake Boulevard, #314, Palm Beach Gardens, Florida

          8   US 33410.    Is that the correct mailing address for W&K?

          9        A.     Yes.   You read that correctly.

         10        Q.     So there is no dispute on that?

         11        A.     You read the mailing address correctly.

         12        Q.     So what do you understand this case to be

         13   about?

         14        A.     In broad terms the misappropriation of

         15   conversion among other counts of Bitcoin, intellectual

                                          Page 48
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 49 of
                                      158


                                 010920Eisner.txt
         16   property owned in some -- either by Dave Kleiman, W&K,

         17   LLC jointly, separately somehow by Craig Wright.

         18        Q.   Do you know when this case was filed?

         19        A.   Yes.

         20        Q.   Do you know how long we've been in discovery?

         21        A.   Not exactly.     I assume from around then.

         22        Q.   Do you know how many depositions have been

         23   taken?

         24        A.   No.

         25        Q.   Do you know whether or not Craig Wright has

                                                                         44



          1   testified in this case?

          2        A.   I know that he filed an affidavit.     I don't

          3   know if he's been deposed or testified in the case.

          4             MR. PASCHAL:     I want to break this down.

          5        Maria, can you pass me a copy of the complaint?

          6             (Defendant's Exhibit No. 5 was

          7             marked for identification.)

          8   BY MR. PASCHAL:

          9        Q.   If you turn to page three of paragraph five.

         10   It's marked as Exhibit 5.     If you look at the top of

         11   page three.     I guess you can read the whole sentence

         12   before that starting on page two.    Starting at "these

                                        Page 49
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 50 of
                                      158


                                 010920Eisner.txt
         13   events" do you see on page two, paragraph five?

         14                MR. ROCHE:     On page two?

         15                MR. PASCHAL:     Yes, paragraph five.

         16                THE WITNESS:     I see it.

         17   BY MR. PASCHAL:

         18        Q.      Second sentence "these events include but are

         19   not limed to the wrongful taking of property belonging

         20   to a Florida estate or LLC within this district."     When

         21   you refer to a Florida estate or LLC what company are

         22   you referring to?

         23        A.      W&K.

         24        Q.      "The partnership of Dave and Craig within this

         25   district."    What is the partnership of Dave and Craig?

                                                                            45



          1        A.      Within W&K.

          2        Q.      "The operation of W&K by Dave and Craig within

          3   this district."     Was it just David and Craig who

          4   operated W&K in this district?

          5        A.      Can you repeat the question?

          6        Q.      Was it just Dave and Craig who operated W&K in

          7   this district?

          8        A.      The operations of W&K were in this district.

          9        Q.      By just Dave and Craig?

                                           Page 50
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 51 of
                                      158


                                  010920Eisner.txt
         10        A.    To my knowledge, yes.

         11        Q.    "The mining of a substantial amount of Bitcoin

         12   through the use of computer equipment located within

         13   this district and/or by equipment owned and operated by

         14   Florida resident (Dave) or Florida LLC (W&K.)"     What

         15   computer equipment is located in this district to mine

         16   Bitcoin?

         17        A.    I believe there are multiple affidavits

         18   attached to this complaint that Craig states that he is

         19   giving computer to W&K, excuse me, for the purposes of

         20   mining Bitcoin and that he says that W&K's purpose is to

         21   mine Bitcoin.

         22        Q.    I'm not talking about Craig's affidavit.       I'm

         23   asking for W&K's testimony.   As the 30(b)6 witness for

         24   W&K can you identify the computer equipment located in

         25   this district to mine Bitcoin?

                                                                              46



          1        A.    Only from the testimony of Craig.

          2        Q.    But you have no testimony or you cannot

          3   testify about computer equipment located in this

          4   district absent Craig's testimony?

          5        A.    Which Craig testified about, yes, I cannot.

          6        Q.    To your knowledge two years into this case,

                                      Page 51
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 52 of
                                      158


                                 010920Eisner.txt
          7   we've done discovery for a very long time now can you

          8   identify the computer equipment that's in this district?

          9        A.      W&K's knowledge is based upon Craig's

         10   admission of all the computers and I believe he lists

         11   them in a couple of the exhibits that he gave to W&K.

         12        Q.      What steps did you take to learn about the

         13   computer equipment within this district that was owned

         14   by W&K?

         15        A.      Speaking to counsel.

         16        Q.      And you did nothing else?

         17        A.      No, nothing else.

         18        Q.      Did you ask the managing member of W&K?

         19                MR. ROCHE:   Objection.     Objection, that calls

         20        for privileged information.

         21   BY MR. PASCHAL:

         22        Q.      You also state "there was mining of a

         23   substantial amount of Bitcoin through the use of

         24   computer equipment."      The substantial amount of Bitcoin

         25   how much Bitcoin do you believe that -- what is the

                                                                               47



          1   substantial amount of Bitcoin?         What is the amount?

          2        A.      Craig has stated approximately 300,000 to a

          3   1,100,000.

                                         Page 52
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 53 of
                                      158


                                  010920Eisner.txt
          4        Q.    Again I'm asking for your testimony not what

          5   Craig said.   What is W&K's testimony, sworn testimony

          6   today, as to the amount of Bitcoin it believes was

          7   mined?

          8        A.    W&K's knowledge of the amount of Bitcoin is

          9   based upon Craig's admissions, multiple admissions, and

         10   further discovery will show exactly the amounts.

         11        Q.    When you say further discovery you do realize

         12   discovery is over?

         13              MR. ROCHE:   Objection, mischaracterizes this

         14        litigation.

         15   BY MR. PASCHAL:

         16        Q.    As the W&K corporate representative and you're

         17   going to be testifying in front of a jury your only

         18   testimony would be what Craig said?

         19        A.    Yes, the admission of the defendant that he --

         20   at least 300 to a million.

         21        Q.    You have no other evidence of W&K mining

         22   Bitcoin?

         23        A.    I believe multiple admissions are good enough

         24   for us.

         25        Q.    So if you take out Craig then the only

                                                                          48




                                       Page 53
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 54 of
                                      158


                                 010920Eisner.txt
          1   evidence you have is Craig?

          2                MR. ROCHE:     Objection, form, calls for a legal

          3           conclusion.

          4                THE WITNESS:     I don't know the answer to that

          5           question.

          6                MR. PASCHAL:     Let me show you.   Kyle, I'm

          7           using plaintiff's second amended.    Can I show it to

          8           the witness?

          9                MR. ROCHE:     Can you show it to me first?

         10                MR. PASCHAL:     Yes.

         11                MR. ROCHE:     Can you give me a second to pull

         12           it up?   Can you tell me what the date is on that?

         13           Is it March 20?

         14                MR. PASCHAL:     March 21.

         15                MR. ROCHE:     Hold on.

         16                (Defendant's Exhibit No. 6 was

         17                marked for identification.)

         18   BY MR. PASCHAL:

         19           Q.   Showing you what we're marking as Exhibit 6.

         20   This is plaintiff's Second Amended Responses to

         21   Interrogatories.       Can you please turn to page number

         22   five.    You see on page five the request is to identify

         23   public addresses W&K or estate believes that Bitcoin

         24   holds?

                                           Page 54
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 55 of
                                      158


                                    010920Eisner.txt
         25                MR. ROCHE: What request are you on?

                                                                                 49



          1                MR. PASCHAL:     Let me see.    Request number

          2        five.

          3                MR. ROCHE:     Can you give me one second?       I

          4        have the wrong one.          I it have identified by --

          5                MR. PASCHAL:     Can we take a two second break,

          6        just going to get photocopies?

          7                THE VIDEOGRAPHER:       Off the record 11:28.

          8                (Thereupon, a brief recess was taken.)

          9                THE VIDEOGRAPHER:       On record 11:33.

         10   BY MR. PASCHAL:

         11        Q.      I'm handing you Exhibit 6 which is Plaintiff's

         12   Second Amended Responses and Objections to Wright's

         13   First Set of Interrogatories to Plaintiff Ira Kleiman.

         14                Request number five we ask identify by public

         15   address all cryptocurrency that you claim rightfully

         16   belongs to Dave Kleiman or his estate.

         17                Now, in response to number five you say

         18   discovery is still ongoing some other stuff.            But then

         19   you list 26 addresses.

         20                MR. ROCHE:     26?    Didn't print the second page.

         21                THE WITNESS:     Yes.

                                           Page 55
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 56 of
                                      158


                                 010920Eisner.txt
         22   BY MR. PASCHAL:

         23        Q.   So does W&K believe that any of these

         24   addresses belong to the estate or W&K?

         25        A.   Yes, in some part to the estate and W&K.

                                                                         50



          1        Q.   What's the make up between the estate and W&K?

          2        A.   Unknown as of this time.

          3        Q.   Have you seen any of these addresses before?

          4        A.   I don't believe so but it's just sort of

          5   numbers and letters.

          6        Q.   Are there any additional addresses to this

          7   list that W&K believes it's entitled to?

          8        A.   Discovery is still ongoing in that regard.

          9        Q.   But as of right now are there any additional

         10   addresses that W&K believes it's entitled to?

         11        A.   I don't know the answer to that question yet.

         12        Q.   If I were to tell you that some of these

         13   addresses were actually mined which means they first

         14   came into existence after the death of Dave Kleiman

         15   would the estate still believe or W&K still believe that

         16   it has an ownership interest in any of those addresses?

         17             MR. ROCHE:   Objection, calls for a legal

         18        conclusion.

                                      Page 56
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 57 of
                                      158


                                       010920Eisner.txt
         19                   THE WITNESS: Could I answer?

         20                   MR. PASCHAL:    Yes.

         21                   THE WITNESS:    To the extent that Dave and W&K

         22           were mining Bitcoin from the inception all forked

         23           derivative assets of Bitcoin would also belong to

         24           them.    So if they were forked assets.

         25

                                                                                 51



          1   BY MR. PASCHAL:

          2           Q.      Not forked assets.     I'll go back to my

          3   question.        The very first time that some of these

          4   addresses came into existence was after Dave Kleiman

          5   died.    Does W&K or the estate believe that those

          6   addresses belong to the estate or W&K?

          7                   MR. ROCHE:     Objection, calls for a legal

          8           conclusion.

          9                   THE WITNESS:    If they were forked derivatives

         10           then absolutely.       If not I don't know the answer to

         11           that question.

         12   BY MR. PASCHAL:

         13           Q.      They're not forked derivatives.      These are

         14   first time mined, first mined.            If they're mined after

         15   the death of Dave Kleiman a year after he died does W&K

                                              Page 57
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 58 of
                                      158


                                 010920Eisner.txt
         16   or the estate believe that they have an ownership

         17   interest in those addresses?

         18        A.   Were they mined using intellectual property

         19   owned by W&K?

         20        Q.   No.

         21             MR. ROCHE:     Objection.   Again this calls for a

         22        legal conclusion.

         23             THE WITNESS:     I don't know the answer to that

         24        question, of the company's position regarding that.

         25

                                                                             52



          1   BY MR. PASCHAL:

          2        Q.   So today W&K cannot tell me whether or not

          3   some of these addresses is that whether or not it has

          4   ownership interest in some of these addresses?

          5        A.   Company's position is here in the

          6   interrogatory.    The position of the assets that it

          7   believed they own ownership interest in.

          8        Q.   For deposition you do realize you're

          9   testifying on behalf of the company.      I'm asking your

         10   position, okay?    If these addresses were mined a year

         11   after Dave Kleiman's death does W&K believe it has an

         12   ownership interest in that address?

                                        Page 58
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 59 of
                                      158


                                    010920Eisner.txt
         13                MR. ROCHE: Objection, calls for a legal

         14          conclusion.

         15                THE WITNESS:     I would answer that discovery is

         16          still ongoing exactly on how they are owned but I

         17          do believe and W&K believes that if they are forked

         18          assets or derived intellectual property or derived

         19          from original Bitcoins that W&K or Dave Kleiman

         20          owns that it would be assets of W&K and Dave

         21          Kleiman.

         22   BY MR. PASCHAL:

         23          Q.    I need an answer to this question.     They're

         24   not forked assets as I said these are first mined.

         25   They're not mined with any intellectual property from

                                                                               53



          1   W&K.    They mined a year after Dave dies does W&K believe

          2   that it has an ownership interest in any of these

          3   addresses?

          4                MR. ROCHE:     Objection, calls for a legal

          5          conclusion.

          6                THE WITNESS:     I could only answer in a

          7          hypothetical.      I don't know the answer to that

          8          question.

          9   BY MR. PASCHAL:

                                           Page 59
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 60 of
                                      158


                                 010920Eisner.txt
         10        Q.   Here, give you an example.        A number or all of

         11   these addresses have been proven to have been mined

         12   after Dave Kleiman died, that's first.       Secondly, the

         13   identity of the people who mined these addresses have

         14   nothing to do with Dave Kleiman or Craig Wright.       So

         15   assume that's a hypothetical for you W&K still believe

         16   that it has an ownership interest in addresses that it

         17   never mined and that were mined by other people after

         18   Dave Kleiman died?

         19             MR. ROCHE:     Objection, form.

         20             THE WITNESS:    Without knowing more information

         21        about the intellectual property that W&K owned or

         22        if they're forked assets or derivatives I cannot

         23        answer the question.

         24   BY MR. PASCHAL:

         25        Q.   But as of today these addresses are the

                                                                               54



          1   addresses that W&K believes it's entitled to?

          2             MR. ROCHE:     Objection, calls for a legal

          3        conclusion.

          4             THE WITNESS:    Yes, and discovery is still

          5        ongoing.

          6   BY MR. PASCHAL:

                                        Page 60
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 61 of
                                      158


                                    010920Eisner.txt
          7           Q.   I gave you a copy of the complaint.        Can you

          8   take a look at it?        Can you go to paragraph 11?     You say

          9   on April 26, 2013 mere months prior to Bitcoin's entry

         10   into the mainstream Dave died after a battle with MRSA?

         11           A.   Yes.

         12           Q.   What is your basis to believe that it was mere

         13   months prior to Bitcoin's entry into the mainstream?

         14   What do you mean by Bitcoin's entry into the mainstream?

         15                MR. ROCHE:     Objection, form.

         16                THE WITNESS:     I don't know if that's knowledge

         17           that W&K as a corporation would be able to

         18           identify.

         19   BY MR. PASCHAL:

         20           Q.   You do understand W&K is a plaintiff in this

         21   case?

         22           A.   Yes.

         23           Q.   W&K drafted this complaint?

         24           A.   Yes.

         25           Q.   W&K is claiming ownership over Bitcoin?

                                                                                  55



          1           A.   Yes.

          2           Q.   And you're prepared to testify today about

          3   W&K's interest in Bitcoin?

                                           Page 61
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 62 of
                                      158


                                   010920Eisner.txt
          4        A.     Yes.

          5        Q.     And cryptocurrency.       So when W&K says mere

          6   months prior to Bitcoin's entry into the mainstream what

          7   does W&K mean?

          8        A.     I would have to speculate.

          9        Q.     What do you mean by entry into the mainstream?

         10        A.     Public consciousness.

         11        Q.     What basis do you have -- what basis does W&K

         12   have to say that that's when Bitcoin entered the

         13   mainstream?

         14        A.     I would have to speculate public

         15   consciousness, users, I don't know the answer to the

         16   question.

         17        Q.     So when W&K alleges it didn't really know that

         18   it was mere months or when Bitcoin entered into the

         19   mainstream; right?

         20               MR. ROCHE:     Objection to form, he is answering

         21        the question.

         22               THE WITNESS:     I don't know if you can pinpoint

         23        an exact date in time.       I think it's a general

         24        statement to mainstream thought and usage.

         25

                                                                              56




                                          Page 62
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 63 of
                                      158


                                    010920Eisner.txt
          1   BY MR. PASCHAL:

          2        Q.   Back to my question.       When W&K alleged when

          3   Bitcoin became -- entered into the mainstream what basis

          4   did W&K have to make that allegation?

          5             MR. ROCHE:     Objection, form.

          6             THE WITNESS:     Again I don't know the answer.

          7        I would have to speculate that mainstream means

          8        public consciousness and use, users.

          9   BY MR. PASCHAL:

         10        Q.   You do realize you're testifying for W&K?

         11        A.   To this answer I would have to speculate.

         12        Q.   So you don't know the answer?

         13        A.   What it means by mainstream?

         14        Q.   No.     I'm asking not about mainstream, I'm

         15   asking about your allegation.       You say an April 26, 2013

         16   mere months prior to Bitcoin's entry into the mainstream

         17   W&K you allege that; right?

         18        A.   To what fact are you asking?

         19        Q.   I'm asking -- just asking you did you allege

         20   that in the complaint?

         21        A.   Is the complaint written like that, yes.       I

         22   don't understand the question.

         23        Q.   You're the plaintiff W&K?

         24        A.   Yes.

                                        Page 63
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 64 of
                                      158


                                 010920Eisner.txt
         25        Q.   When W&K alleges on April 26th 2013 mere

                                                                           57



          1   months prior to Bitcoin's entry into the mainstream what

          2   was W&K's basis to allege that?

          3        A.   What specifically are you asking?    Are you

          4   asking -- the complete sentence is "on April 26th 2013

          5   mere months prior to Bitcoin's entry into the mainstream

          6   Dave died after a battle of MRSA."    Are you asking what

          7   date Dave died?   Are you asking when does Bitcoin go

          8   mainstream?

          9        Q.   Not asking about when Dave died in any of the

         10   series of my questions.    My question is you allege on

         11   April 26th 2013 mere months prior to Bitcoin's entry

         12   into the mainstream, you see that?

         13        A.   Yes.

         14        Q.   What is W&K's basis to make that allegation?

         15        A.   To the extent that Bitcoin went mainstream in

         16   terms of public conscious and let's say as a

         17   hypothetical August that would be mere months before

         18   Bitcoin went mainstream.

         19        Q.   I'm not asking for hypotheticals.    You made an

         20   allegation.   I want to know why are you saying that

         21   Bitcoin went mainstream during that time?

                                        Page 64
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 65 of
                                      158


                                   010920Eisner.txt
         22               MR. ROCHE: Objection, the witness has given

         23        you his understanding.

         24               MR. PASCHAL:     Witness has not given me an

         25        answer.

                                                                               58



          1               MR. ROCHE:     Told you what he knows and what he

          2        doesn't know.

          3               MR. PASCHAL:     He hasn't told me what he knows.

          4               MR. ROCHE:     He quite literally said to the

          5        extent I understand what this means.

          6               MR. PASCHAL:     Kyle, that's fine.   You can make

          7        your objection.       I want an answer to this question.

          8               MR. ROCHE:     You're badgering the witness at

          9        this point.

         10               MR. PASCHAL:     I am not.   Make your objection.

         11   BY MR. PASCHAL:

         12        Q.     What is the basis -- just going to repeat the

         13   question.    Allegation number 11 "on April, 26, 2013 mere

         14   months prior to Bitcoin's entry into the mainstream."

         15   What is W&K's basis to allege that Bitcoin went

         16   mainstream mere months before Dave's death?

         17        A.     I could only speculate that mainstream means

         18   public consciousness and users.

                                          Page 65
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 66 of
                                      158


                                      010920Eisner.txt
         19          Q.      What was the public consciousness?      What

         20   triggered the public consciousness?

         21          A.      I don't know how to measure that.     Perhaps

         22   Google searches.       Perhaps user rates.      Perhaps use --

         23          Q.      Did W&K use Google searches to figure that

         24   out?

         25          A.      I don't know.     It could have been one of many

                                                                                 59



          1   things to determine what mainstream is.

          2          Q.      So you do not know how --

          3          A.      I don't know --

          4                  MR. ROCHE:     Objection.   This calls for

          5          privileged information.        You're asking how we chose

          6          to use -- in drafting of the complaint why we chose

          7          to use the particular word choice.         Anything that

          8          gets into how W&K and Ira drafted the complaint

          9          that's privileged information.         To the extent the

         10          witness knows --

         11                  MR. PASCHAL:     Kyle, what is the privilege on

         12          that?

         13                  MR. ROCHE:     You're asking word choices related

         14          to drafting of the complaint.         So the objection is

         15          privileged.     You're asking why did W&K use that

                                             Page 66
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 67 of
                                      158


                                       010920Eisner.txt
         16        word.

         17                MR. PASCHAL:     I'm asking why W&K made an

         18        allegation.        So I don't know how -- this is W&K's

         19        allegation.        I can't imagine how that's privileged.

         20        We have a hearing.

         21                MR. ROCHE:     Right now there's not a question

         22        pending.

         23                MR. PASCHAL:     Do you want me to say it again?

         24                MR. ROCHE:     It says so you don't know how

         25        question.    So --

                                                                               60



          1                MR. PASCHAL:     Want me to state the full

          2        question and you can make your objection?

          3                MR. ROCHE:     I think that makes sense, yes.

          4   BY MR. PASCHAL:

          5        Q.      W&K is a plaintiff in this case; correct?

          6        A.      Correct.

          7        Q.      At paragraph 11 W&K alleges on April 26th 2013

          8   mere months prior to Bitcoin's entry into the mainstream

          9   Dave died of a battle with MRSA.        My question is what is

         10   W&K's basis to allege that mere months before Dave's

         11   death Bitcoin went mainstream?

         12                MR. ROCHE:     You can answer that question.

                                           Page 67
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 68 of
                                      158


                                  010920Eisner.txt
         13              THE WITNESS: I don't know what -- I don't

         14        know the answer.

         15   BY MR. PASCHAL:

         16        Q.    Can you turn to paragraph 23.     The first

         17   sentence says there are two methods of acquiring

         18   Bitcoin.   Then it says the first involves simply

         19   receiving Bitcoin from someone.

         20              Is it W&K's position that if Craig Wright

         21   purchased Bitcoin long after Dave died it has ownership

         22   rights over those Bitcoin?

         23              MR. ROCHE:     Objection, calls for a legal

         24        conclusion.

         25              THE WITNESS:    I don't know the answer to that

                                                                           61



          1        question.

          2   BY MR. PASCHAL:

          3        Q.    So if you go to the next paragraph you guys

          4   allege -- W&K alleged that there is a second way Bitcoin

          5   can be acquired and that's through mining.      You would

          6   understand that you are alleging you can either purchase

          7   Bitcoin or you can mine it, right?

          8        A.    Yes.

          9        Q.    Is it W&K's position that Bitcoin that Craig

                                         Page 68
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 69 of
                                      158


                                 010920Eisner.txt
         10   Wright purchased, not mined just purchased, does W&K

         11   have any ownership rights or does it believe it has any

         12   ownership rights to the purchased Bitcoin?

         13              MR. ROCHE:     Objection, calls for a legal

         14        conclusion.

         15              THE WITNESS:    I don't know -- to the extent

         16        that there's, you know, intellectual property also

         17        and forked derivatives also all of which would be

         18        assets of W&K and Dave I don't know how to answer

         19        the question.

         20   BY MR. PASCHAL:

         21        Q.    Not asking about forks or not asking about

         22   intellectual property.     I'm asking if Craig Wright went

         23   online and bought $100,000 worth of Bitcoin yesterday

         24   does W&K believe that it has some entitlement to that

         25   Bitcoin?

                                                                           62



          1        A.    In that hypothetical I would say no.

          2        Q.    So is it W&K's position that it's just mined

          3   Bitcoin that it is at issue in this case?

          4              MR. ROCHE:     Objection, calls for a legal

          5        conclusion.

          6              THE WITNESS:    My understanding is that forked

                                         Page 69
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 70 of
                                      158


                                    010920Eisner.txt
          7           derivatives are also extremely important and

          8           valuable and while the mined Bitcoin is anywhere

          9           from 300 to a million as Craig Wright said

         10           intellectual property and the forked are themselves

         11           very valuable streams.

         12   BY MR. PASCHAL:

         13           Q.   Can you go to paragraph 32.       32 mentions

         14   Mr. Hal Finney.       Has W&K had any interaction with Hal

         15   Finney?

         16           A.   Not to my knowledge.

         17           Q.   Can you go to paragraph 48?       Actually never

         18   mind.    Skip that.    I'll withdraw that question.      Does

         19   W&K believe that Dave Kleiman kept it secret that he was

         20   mining Bitcoin?

         21           A.   Does W&K believe that Dave Kleiman the sole

         22   member and sole manager kept it secret that he was

         23   mining the Bitcoin?       I mean Dave did tell Ira that he

         24   was mining Bitcoin.

         25           Q.   So it wasn't a secret; right?

                                                                              63



          1                MR. ROCHE:     Objection, form.

          2                THE WITNESS:    The corporation's knowledge

          3           doesn't -- I don't know the corporation's ability

                                           Page 70
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 71 of
                                      158


                                 010920Eisner.txt
          4        to answer the individual told.

          5   BY MR. PASCHAL:

          6        Q.   Was any officers of W&K keeping it secret that

          7   they were working on Bitcoin, on mining Bitcoin?

          8        A.   I don't believe so.

          9        Q.   As you said that's because Ira claims that

         10   Dave told him at a 2009 Thanksgiving dinner that he was

         11   working on Bitcoin?

         12        A.   (Indicating).

         13        Q.   You have to answer.

         14        A.   Yes, that conversation happened.

         15        Q.   So it was not a secret?

         16             MR. ROCHE:     Objection, form.

         17             THE WITNESS:    That W&K was mining Bitcoin?

         18        Well, Dave told Ira that he was mining Bitcoin.     I

         19        don't know if that transfers to W&K.    I can't make

         20        that legal --

         21   BY MR. PASCHAL:

         22        Q.   Is W&K aware that Dave was keeping it a

         23   secret?   Was there any -- does the company have

         24   knowledge its manager member is keeping a secret that

         25   it's mining Bitcoin?

                                                                           64




                                        Page 71
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 72 of
                                      158


                                  010920Eisner.txt
          1        A.    The company has no knowledge they were keeping

          2   a secret or not.

          3        Q.    Can you go to paragraph 65.     W&K alleges from

          4   their collaboration in 2008 until the Dave's death in

          5   2013 Craig and Dave mined over a million of the initial

          6   Bitcoins together personally and through W&K.      Do you

          7   know the division of how much Bitcoin were mined

          8   personally and through W&K?

          9        A.    No.

         10        Q.    Again would a million Bitcoin be reflected in

         11   the interrogatories that I showed you earlier, the

         12   addresses in the interrogatories I showed you earlier?

         13        A.    It might be.   I don't know.

         14        Q.    When you allege at the end of this paragraph

         15   Craig has now asserted ownership over the Bitcoin can

         16   W&K explain how has Craig asserted ownership over the

         17   Bitcoin?

         18        A.    By fraudulently obtaining judgments in

         19   Australia and taking the intellectual property of W&K as

         20   well as the ability to ever recover anything from W&K

         21   that is Craig asserting ownership of W&K as well as

         22   acting as manager or director or authorized agent none

         23   of which Craig was ever allowed to do.

         24        Q.    Going back to my question.     You're saying

                                        Page 72
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 73 of
                                      158


                                 010920Eisner.txt
         25   here -- you allege identifiable Bitcoin wallets that

                                                                                65



          1   Craig has now asserted ownership over.      Talking about

          2   Bitcoin wallets not intellectual property, not

          3   Australian judgments.    How has Craig Wright asserted

          4   ownership over the Bitcoin wallets?

          5             MR. ROCHE:     Objection, form.

          6             THE WITNESS:    Not sure I understand the

          7        question.    Can you repeat the question?

          8   BY MR. PASCHAL:

          9        Q.   You allege that they're identifiable Bitcoin

         10   wallets that Craig has now asserted ownership over.         How

         11   has Craig asserted ownership over those identifiable

         12   Bitcoin wallets?

         13             MR. ROCHE:     Objection, form.

         14             THE WITNESS:    By not being able to access or

         15        identify the specific Bitcoin that W&K owns because

         16        Craig moved them or transferred them or usurped

         17        them that is Craig asserting ownership over those

         18        specific assets.

         19   BY MR. PASCHAL:

         20        Q.   To move Bitcoin you would need the Bitcoin's

         21   private key; correct?

                                        Page 73
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 74 of
                                      158


                                 010920Eisner.txt
         22             MR. ROCHE: Objection, calls for expert

         23        testimony.

         24             THE WITNESS:     To my knowledge personally you

         25        could -- you could sequester Bitcoin by hiding

                                                                            66



          1        information.     If the person doesn't have the

          2        private key they can't access the Bitcoin it's the

          3        same thing.

          4   BY MR. PASCHAL:

          5        Q.   That's not my question.    My question is for me

          6   to send Bitcoin -- you allege it in your complaint we

          7   can go through it I'm just trying to get an answer.     To

          8   get Bitcoin to go from point A to point B you need a

          9   private key; right?

         10        A.   Yes.

         11        Q.   So when you allege that Craig has now asserted

         12   ownership over identifiable Bitcoin wallets are you also

         13   alleging that Craig Wright somehow has taken Dave

         14   Kleiman's private keys?

         15             MR. ROCHE:     Objection, form.

         16             THE WITNESS:     Or -- that could be an avenue or

         17        he could have taken the Bitcoin assets owned by W&K

         18        and moved those Bitcoin assets to some other

                                        Page 74
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 75 of
                                      158


                                 010920Eisner.txt
         19        location.

         20   BY MR. PASCHAL:

         21        Q.   How did he -- I'm asking what is W&K's theory

         22   that Craig Wright moved W&K's assets or Bitcoin wallets?

         23             MR. ROCHE:     Objection, asked and answered.

         24             THE WITNESS:    I would say that there is

         25        multiple ways that Craig Wright has asserted

                                                                           67



          1        ownership over Bitcoin and -- Bitcoin owned by W&K

          2        and they can be whether moving the money -- moving

          3        the Bitcoin wallets or just transferring them to

          4        different companies so they're not accessible or

          5        putting them in his trusts or just hiding them away

          6        where they're not identifiable.     All of those even

          7        if he can't access them would be ways of asserting

          8        ownership.

          9   BY MR. PASCHAL:

         10        Q.   Does W&K believe that Dave Kleiman had any

         11   keys to W&K's Bitcoin, private keys?

         12        A.   Yes.

         13        Q.   Where are those private keys?

         14        A.   It's unknown now.

         15        Q.   Where -- where would Dave Kleiman have stored

                                        Page 75
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 76 of
                                      158


                                    010920Eisner.txt
         16   W&K's private keys?

         17                MR. ROCHE:     Objection, calls for speculation.

         18                THE WITNESS:    I don't know how to answer the

         19        question.

         20   BY MR. PASCHAL:

         21        Q.      Let me ask you.     Where would Dave Kleiman have

         22   stored W&K's private keys?

         23        A.      I don't know the answer to that question.     I

         24   could direct that Craig thought that Dave had -- had

         25   private keys and he asked to save a wallet.dat file,

                                                                               68



          1   D-A-T file, so he thought that Dave had Bitcoin and

          2   ownership.

          3        Q.      I'm talking about W&K's hardware and what did

          4   its managing member do, okay?

          5                MR. ROCHE:     Objection, calls for speculation.

          6                MR. PASCHAL:    I haven't asked a question.

          7   BY MR. PASCHAL:

          8        Q.      As W&K where did Dave Kleiman keep W&K's

          9   private keys?

         10        A.      W&K doesn't know the answer to that question.

         11        Q.      Do you know about Dave Kleiman?

         12        A.      What I've learned and become -- understand in

                                           Page 76
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 77 of
                                      158


                                 010920Eisner.txt
         13   order to be able to testify today, yes.

         14        Q.    How did you learn -- what did you review to

         15   learn about David Kleiman?

         16        A.    The complaint, the documents, speaking with

         17   counsel, with Ira.

         18        Q.    Did you do any internet search?

         19        A.    I believe he has a Wikipedia page.

         20        Q.    Do you know if that page is edited by counsel?

         21        A.    I don't know.

         22        Q.    Did you speak to any of Dave Kleiman's close

         23   friends?

         24        A.    No.

         25        Q.    Did you speak to his fiancee?

                                                                          69



          1        A.    No.

          2        Q.    Did you speak to the son who lived with him --

          3   or his figuratively son that lived with him during the

          4   entire relevant period?

          5        A.    No.

          6        Q.    Did you look at any of Dave Kleiman's computer

          7   hard drives?

          8        A.    No.

          9        Q.    Did you look at any of his USB drives?

                                         Page 77
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 78 of
                                      158


                                    010920Eisner.txt
         10           A.   No.

         11           Q.   Did you ask to look at any of that stuff?

         12           A.   I don't believe so.

         13           Q.   So would it be correct to say that you took no

         14   steps to locate whether Dave Kleiman's private keys?

         15                MR. ROCHE:     Objection, form.

         16                THE WITNESS:    I asked counsel --

         17                MR. PASCHAL:    Other than asking counsel,

         18           sorry.

         19                THE WITNESS:    They may be aware of all facts

         20           relevant for me to be able to testify.

         21   BY MR. PASCHAL:

         22           Q.   I'm just trying to figure out because -- so --

         23   can you go back to Exhibit 6?          You have a page two?

         24           A.   Yes.

         25           Q.   So you see there's a chart that lists -- I'm

                                                                                  70



          1   just focusing on the chart.        The chart that lists

          2   electronic equipment that Ira was able to recover.             On

          3   this list what electronic equipment belongs to W&K or

          4   would be W&K's property?

          5           A.   I don't know the exact breakdown.       I don't

          6   know.

                                           Page 78
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 79 of
                                      158


                                   010920Eisner.txt
          7          Q.   Have you seen this list before?

          8          A.   No.

          9          Q.   On page three when you see e-mail accounts?

         10          A.   Yes.

         11          Q.   What e-mail accounts would be associated with

         12   W&K?

         13          A.   I don't know.

         14          Q.   What steps did you take to find out?

         15          A.   Speaking with counsel.

         16          Q.   So counsel doesn't know?

         17               MR. ROCHE:   Objection, calls for privileged

         18          information.

         19   BY MR. PASCHAL:

         20          Q.   What steps did W&K take to preserve its

         21   electronic devices in advance of this litigation?

         22          A.   I do not know.    I don't know.

         23          Q.   Was W&K aware that Ira Kleiman re-formatted

         24   Dave's hard drives?

         25          A.   I am aware that Ira Kleiman attempted to

                                                                          71



          1   access Dave's hard drives.

          2          Q.   My question is W&K aware that Ira Kleiman

          3   re-formatted Dave's hard drives?

                                          Page 79
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 80 of
                                      158


                                  010920Eisner.txt
          4        A.   No.

          5        Q.   Is W&K aware that after reformatting Dave

          6   Kleiman's hard drives Ira Kleiman continued to use those

          7   hard drives until 2019?

          8        A.   I don't know.

          9        Q.   Is W&K aware that on a number of these USB

         10   drives that are listed on this chart there are encrypted

         11   files?

         12        A.   No.   We are not aware.

         13        Q.   Has W&K taken any steps to learn about the

         14   encrypted files?

         15        A.   I don't know the answer to that question.

         16        Q.   So if Dave's private keys were in those

         17   encrypted files W&K -- what would your answer be as to

         18   whether or not those private keys may be in the

         19   encrypted files?

         20             MR. ROCHE:     Objection, that's -- to the extent

         21        you understand the question you can answer.

         22             THE WITNESS:     I'll answer that if relevant

         23        information concerning W&K was in any way on any of

         24        the hard drives or encrypted files I would have

         25        been made aware of it by counsel in my preparation

                                                                            72




                                        Page 80
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 81 of
                                      158


                                 010920Eisner.txt
          1        to be corporate representative of W&K.

          2   BY MR. PASCHAL:

          3        Q.      W&K has access to the encrypted files?

          4        A.      I don't know the answer to that question.

          5        Q.      When W&K was created who were its members?

          6        A.      Dave Kleiman was the sole member.

          7        Q.      In 2012 who were the members?

          8        A.      Dave Kleiman was the sole member up until

          9   dissolution.

         10        Q.      What documents have you reviewed to prepare

         11   yourself or educated yourself to make that answer?

         12        A.      There is no operating agreement to W&K's

         13   knowledge.    So the only information we have that he was

         14   a sole member is the sole manager and the disclaiming by

         15   Craig of any interest in W&K leads us to believe there

         16   is no other member other than Dave.

         17        Q.      You have produced this -- actually plaintiff

         18   produced this -- no, we produced this and plaintiff

         19   produced this.    Can you --

         20                MR. ROCHE:     Exhibit 7?

         21                MR. PASCHAL:     Yes.

         22                (Defendant's Exhibit No. 7 was

         23                marked for identification.)

         24   BY MR. PASCHAL:

                                           Page 81
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 82 of
                                      158


                                    010920Eisner.txt
         25        Q.      Handing you what I'm marking as Exhibit 7.       At

                                                                                 73



          1   the bottom of this e-mail chain who is the e-mail being

          2   sent from?

          3        A.      From Dave Kleiman.

          4        Q.      Who is it being sent to?

          5        A.      Craig Wright and CC Lynn Wright.

          6        Q.      What is the domain name for Lynn Wright?

          7        A.      Lynn.Wright@Information-defense.com.

          8        Q.      Dave writes, "Hmmm, I am all ears on

          9   suggestions but I see no way of filing for LLC or non

         10   profit in time.      Do you have any ideas?    I have three

         11   fictitious names I can easily apply for if needed" and

         12   he links to SunBiz.       Did you see this e-mail?

         13        A.      I don't believe so.

         14        Q.      Since you pulled out the articles of

         15   incorporation what's the date on the Articles of

         16   Incorporation for W&K?

         17        A.      February 16.

         18        Q.      What year?

         19        A.      2011.

         20        Q.      What's the date on this e-mail?

         21        A.      February 14, 2011.

                                          Page 82
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 83 of
                                      158


                                 010920Eisner.txt
         22        Q.   The next e-mail Dave Kleiman writes to Craig

         23   Wright and LynnWright@InformationDefense.com and he says

         24   "I sent an e-mail to see if there is an expedited or

         25   online way to accomplish in any case how about a name?"

                                                                         74



          1             MR. ROCHE:   Objection, mischaracterizes the

          2        document.

          3   BY MR. PASCHAL:

          4        Q.   Do you see that?

          5        A.   Yes.

          6        Q.   Then Craig writes to Dave Kleiman and Lynn

          7   Wright and he says Lynn, question mark.

          8        A.   Yes, I see that.

          9        Q.   What does Dave Kleiman say after that?

         10        A.   Wright Kleiman Information Security dot, dot,

         11   dot W&K Info Defense dot, dot, dot.

         12        Q.   That is what one day before the Articles of

         13   Incorporation are filed?

         14        A.   Yes.

         15        Q.   Then Lynn Wright says "either or, you choose."

         16        A.   Yes.

         17        Q.   Do you take that as they're letting Lynn

         18   Wright choose the name of the company?

                                      Page 83
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 84 of
                                      158


                                   010920Eisner.txt
         19        A.     Yes.

         20        Q.     Then Craig responds and he says W&K Info

         21   Defense Research.

         22        A.     Yes.

         23               (Defendant's Exhibit No. 8 was

         24               marked for identification.)

         25

                                                                         75



          1   BY MR. PASCHAL:

          2        Q.     Showing you Exhibit 8.   Again this is

          3   February 15, 2011, the day before Articles of

          4   Incorporation are filed.    You see the subject says

          5   registration TTA1?

          6        A.     Yes.

          7        Q.     Then Dave Kleiman says to Craig Wright and

          8   Lynn Wright@InformationDefense.com last page of

          9   attached.    "Do you think I could list you as an MGR or

         10   MGRM with a foreign address or do you think they would

         11   kick it back?"

         12               MR. ROCHE:   Objection, mischaracterizes the

         13        document.

         14   BY MR. PASCHAL:

         15        Q.     How long have you been practicing for nine

                                        Page 84
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 85 of
                                      158


                                   010920Eisner.txt
         16   years; right?

         17        A.   Yes.

         18        Q.   What does MGR mean to you?

         19        A.   Manager.

         20        Q.   What does MGRM mean to you?

         21        A.   Managing member.

         22        Q.   Why would Dave Kleiman be asking Lynn Wright

         23   that question?

         24             MR. ROCHE:     Objection, calls for speculation.

         25             THE WITNESS:    Can I answer?    He was asking --

                                                                            76



          1        reading it do you think I could list you as a

          2        manager or not.     In fact, he ended up not listing

          3        him as a manager.    He was the sole manager.

          4   BY MR. PASCHAL:

          5        Q.   You know as a matter of law you don't have to

          6   actually list all of your members or managing members on

          7   https://protect-us.mimecast.com/s/mTtGCJ678oc1AvG9fGjLTo document,
right?

          8             MR. ROCHE:     Objection, calls for a legal

          9        conclusion.

         10             MR. PASCHAL:    Coming from a lawyer.

         11             THE WITNESS:    Me personally.

         12   BY MR. PASCHAL:
                                        Page 85
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 86 of
                                      158


                                    010920Eisner.txt

         13        Q.     You aware --

         14        A.     I'm aware you don't have to list all the

         15   members, not the managers.       You have to list the

         16   managers.

         17               (Defendant's Exhibit No. 9 was

         18               marked for identification.)

         19   BY MR. PASCHAL:

         20        Q.     Handing you Exhibit 9.     I guess just start at

         21   the top it's easier.       Dave Kleiman on the date that the

         22   Articles of Incorporation are filed Dave sends an e-mail

         23   to Craig Wright and Lynn Wright@informationdefense.com

         24   and the subject is re: registration TTA1 and then he has

         25   an attachment W&K Info Defense Research, LLC.

                                                                             77



          1   Representing to you because we don't have a computer in

          2   front of us but the metadata for that attachment is that

          3   Articles of Incorporation draft.       He says "look it over

          4   real quick.     Let me know if it's okay or should the PoC

          5   be in the US.     I see a non US vendor on the list.    Pay

          6   special attention to additional authentication."

          7               If Dave Kleiman was the only member of W&K why

          8   is he sending the Articles of Incorporation to Lynn

          9   Wright and Craig Wright and asking them if it's okay --
                                          Page 86
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 87 of
                                      158


                                     010920Eisner.txt

         10   let me know if it's okay?

         11                MR. ROCHE:     Objection, calls for speculation.

         12                THE WITNESS:     May I ask where it says anything

         13        about additional authentication in this Exhibit 4

         14        document?

         15   BY MR. PASCHAL:

         16        Q.      I'll get to that in a second.

         17        A.      You're telling me that the attachments is

         18   Exhibit 4?

         19        Q.      Yes.

         20        A.      So it seems like he already filed it.     I don't

         21   know what PoC means.        Sorry, what was the question?

         22        Q.      Let me show you the TTA1.

         23                MR. ROCHE:     In a few minutes can we take a

         24        break?

         25

                                                                               78



          1   BY MR. PASCHAL:

          2        Q.      Yes.   When we get back I'll show you the

          3   department of Homeland registration.        Why is he asking

          4   for permission if he is the managing member why is he

          5   asking Lynn Wright and Craig Wright to submit something

          6   on behalf of W&K?
                                           Page 87
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 88 of
                                      158


                                   010920Eisner.txt

          7               MR. ROCHE:     Objection, calls for speculation.

          8               THE WITNESS:     Again I don't understand.   What

          9        is the attachment?

         10   BY MR. PASCHAL:

         11        Q.     That is the attachment.

         12        A.     Exhibit 4?

         13               MR. ROCHE:     Counsel, you can represent that is

         14        the exact attachment --

         15               THE WITNESS:     Exhibit 4 is attached to Exhibit

         16        9 you're saying?

         17               MR. PASCHAL:     Yes, attachment W&K Info Defense

         18        Research, LLC the Articles of Incorporation.

         19               THE WITNESS:     Again I don't see -- I trust

         20        you.    I don't know what PoC means.     I don't see

         21        additional authentication.

         22   BY MR. PASCHAL:

         23        Q.     Even though it's a document that's being

         24   submitted for W&K?

         25        A.     Purpose of your question?

                                                                              79



          1        Q.     Something being submitted on behalf of W&K;

          2   right?

          3        A.     He's sending them something about W&K, right?
                                          Page 88
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 89 of
                                      158


                                 010920Eisner.txt

          4        Q.   If he is the managing sole member of the

          5   company why is he asking for permission from Lynn Wright

          6   and Craig Wright about submitting any document?

          7             MR. ROCHE:     Objection, mischaracterizes the

          8        document, calls for speculation.

          9             THE WITNESS:     The sole manager who has all

         10        legal authority was Dave Kleiman.      He can ask for

         11        understanding or acceptance or does this look good

         12        or do you approve this to anybody.       Doesn't

         13        necessarily mean a legal right, rights to

         14        ownership.

         15             MR. PASCHAL:     Let's get into the development.

         16        What time is it?

         17             MR. ROCHE:     12:18.   We can either take the

         18        break probably if this is going to be to four

         19        minutes.

         20             MR. PASCHAL:     Let's take a break.

         21             THE VIDEOGRAPHER:       Off record at 12:16.

         22             (Thereupon, a brief lunch recess was taken.)

         23             THE VIDEOGRAPHER:       On record 1:34.

         24   BY MR. PASCHAL:

         25        Q.   So just I need to correct the record on

                                                                           80



                                        Page 89
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 90 of
                                      158


                                 010920Eisner.txt

          1   Exhibit 9 the e-mail chain?

          2        A.   Yes.

          3             MR. PASCHAL:    It says W&K Info Defense, LLC.

          4        The actual attachment was application to Homeland

          5        Security so I'm going to hand that to you as 10.

          6             (Defendant's Exhibit No. 10 was

          7             marked for identification.)

          8   BY MR. PASCHAL:

          9        Q.   Have you seen this document before today?

         10        A.   No.

         11        Q.   On page two what's identified as the company

         12   name applying for this program?

         13        A.   W&K Info Defense Research, LLC.

         14        Q.   And the address 4371 Northlake Boulevard, #314

         15   is that the same address that was listed on the Articles

         16   of Organization?

         17        A.   As the mailing address, yes.

         18        Q.   As the mailing address.

         19        A.   It's misspelled but yes.

         20        Q.   This is the attachment that Dave Kleiman is

         21   sending to Lynn Wright and Craig Wright?

         22             MR. ROCHE:     You've made the representation

         23        that this is --

         24             MR. PASCHAL:    Clarified on the record this is
                                        Page 90
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 91 of
                                      158


                                  010920Eisner.txt

         25        the actual attachment.     I was wrong.

                                                                         81



          1             THE WITNESS:    Not Exhibit 4?

          2             MR. PASCHAL:    Not Exhibit 4.   This is the

          3        attachment.

          4   BY MR. PASCHAL:

          5        Q.   You notice in the e-mail they reference point

          6   of contact information?

          7        A.   Yes.

          8             MR. ROCHE:     Just so the record is clear I'm

          9        going to object now that we know the previous

         10        questions were based on the wrong attachment I am

         11        going to preserve an objection all those answers

         12        are objectionable based on wrong attachment.

         13   BY MR. PASCHAL:

         14        Q.   The point of contact who is listed as the

         15   point of contact?

         16        A.   Mr. Craig Wright.

         17        Q.   What is his title?

         18        A.   Lead researcher.

         19        Q.   Again this is the document that Dave is

         20   sending to Craig Wright and Ms. Lynn Wright?

         21        A.   Yes.
                                        Page 91
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 92 of
                                      158


                                    010920Eisner.txt

         22        Q.    And the e-mail this is the same e-mail where

         23   Dave is asking for permission from Dave -- from Craig

         24   and Lynn of whether or not he can submit this document?

         25              MR. ROCHE:     Objection, form, calls for

                                                                           82



          1        speculation.

          2              THE WITNESS:    Let me know if this is okay but

          3        I would suppose more if this is accurate.

          4   BY MR. PASCHAL:

          5        Q.    Before today have you heard of Information

          6   Defense, PTY?

          7        A.    Before I was brought in for this, no.

          8        Q.    At any point have you heard of Information

          9   Defense?

         10              MR. ROCHE:     Objection, form, vague.

         11              THE WITNESS:    Have I heard of Information

         12        Defense?     You mean in my review of company

         13        materials?     I don't recall if it was part of Dave

         14        Kleiman materials but I don't believe so.

         15   BY MR. PASCHAL:

         16        Q.    Were you aware that Craig Wright and Mrs. Lynn

         17   Wright were going through a divorce at about the time

         18   that W&K was being created?
                                         Page 92
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 93 of
                                      158


                                    010920Eisner.txt

         19          A.   I know that they were divorced.   I don't know

         20   the exact timeline.

         21               MR. PASCHAL:   Going to show you what I'm

         22          marking as Exhibit 11.

         23               (Defendant's Exhibit No. 11 was

         24               marked for identification.)

         25

                                                                           83



          1   BY MR. PASCHAL:

          2          Q.   At the top of this e-mail it says it's from

          3   Craig Wright; correct?

          4          A.   Yes.

          5          Q.   It's going to Dave Kleiman that is

          6   Dave@DaveKleiman.com address?

          7          A.   Yes.

          8          Q.   The date is 2011; correct?

          9          A.   Yes.

         10          Q.   At the bottom you see Craig Wright's

         11   signature; correct?

         12          A.   Yes.

         13          Q.   The company name is Information Defense PTY

         14   LTD?

         15          A.   Yes.
                                         Page 93
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 94 of
                                      158


                                 010920Eisner.txt

         16        Q.   I'm just going to read this because it's going

         17   to be significant in a second but do you see in the

         18   second paragraph that in this e-mail to Dave Craig says

         19   Lynn will be taking over the company?

         20        A.   Yes, I do.

         21             MR. PASCHAL:     This is a document that was

         22        filed -- this is Exhibit 12.

         23             (Defendant's Exhibit No. 12 was

         24             marked for identification.)

         25

                                                                            84



          1   BY MR. PASCHAL:

          2        Q.   This is a document that was filed as a part of

          3   Craig Wright and Lynn Wright's divorce.     This is an

          4   appendix and it's a Court document.     On this appendix

          5   it's summarizing the split of who would get what.

          6             MR. ROCHE:     Object, using this document to the

          7        extent it's unauthentic.

          8             MR. PASCHAL:     Kyle, according to Vel there was

          9        an agreement that it would be objections to form

         10        only on all depositions.

         11             MR. ROCHE:     I mean -- if you have an issue

         12        with my objection you can raise it with the court.
                                        Page 94
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 95 of
                                      158


                                  010920Eisner.txt

         13        I think we've all -- everybody in this case has

         14        been stepping outside of the lines of just form

         15        objections.

         16              MR. PASCHAL:    All right.

         17   BY MR. PASCHAL:

         18        Q.    So this document that was filed in court do

         19   you see where it says W&K?

         20        A.    Yes.

         21        Q.    What does it say about the shares of W&K?

         22        A.    50 percent of shares from Craig Wright

         23   existing shares to be split and divided 50 percent to go

         24   to Lynn Wright.

         25        Q.    Now, this document this divorce settlement --

                                                                         85



          1   would divest Craig Wright of any interest in W&K;

          2   correct?

          3              MR. ROCHE:     Objection, calls for a legal

          4        conclusion.

          5              THE WITNESS:    Again to the extent that it's

          6        authentic I can't -- I don't know for sure as W&K I

          7        don't know exactly and also it seem -- it would

          8        seem to conflict with an affidavit that Craig did

          9        file saying it never had anything to do with W&K.
                                         Page 95
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 96 of
                                      158


                                   010920Eisner.txt

         10   BY MR. PASCHAL:

         11        Q.     Again his e-mail before was that he's stepping

         12   away from Information Defense altogether; correct, that

         13   Lynn was taking over Information Defense?

         14               MR. ROCHE:     Objection, form.

         15               THE WITNESS:     It says Lynn will be taking over

         16        the company.    I don't know what company they're

         17        referring to.       It's my understanding they had

         18        multiple companies.

         19   BY MR. ROCHE:

         20        Q.     Do you understand that Information Defense

         21   started in Australia between Craig and Lynn Wright?

         22               MR. ROCHE:     Objection to form.

         23               THE WITNESS:     I did not know that.

         24   BY MR. PASCHAL:

         25        Q.     And that -- what was the purpose of W&K

                                                                              86



          1   forming?

          2        A.     To mine Bitcoin and hold intellectual

          3   property.

          4        Q.     That e-mail that we just went through with

          5   Dave talking with Lynn Wright and Craig Wright can you

          6   show me in in any point -- they're talking about forming
                                          Page 96
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 97 of
                                      158


                                  010920Eisner.txt

          7   W&K can you show me any point in that e-mail where they

          8   say the company is to mine Bitcoin?

          9              MR. ROCHE:   Objection, form.

         10   BY MR. PASCHAL:

         11        Q.    If you go to Exhibit 9, Exhibit 8, Exhibit 7.

         12        A.    Nowhere in the e-mail does it say to mine

         13   Bitcoin.   On the business record it says any and all

         14   lawful business.   I believe Craig Wright is to supposed

         15   to mine Bitcoin.

         16        Q.    Not talking about business record of Bitcoin.

         17   Talking about this e-mail between Dave Kleiman and Lynn

         18   Wright and Craig Wright and Info Defense?

         19        A.    I thought we said this was recording

         20   application for DHS.

         21        Q.    That's this one e-mail.    These e-mails so if

         22   you go to Exhibit 8?

         23        A.    What attachment is that?     That's a different

         24   attachment than before.

         25        Q.    Talking about the e-mail.

                                                                             87



          1        A.    Exhibit 8.

          2        Q.    Exhibit 7 for example.     If you go to Exhibit 7

          3   at the bottom it says I sent -- Dave Kleiman says to
                                        Page 97
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 98 of
                                      158


                                    010920Eisner.txt

          4   Craig Wright and Lynn "I sent an e-mail to see if

          5   there's an expedited online way to accomplish.     In any

          6   case how about a name" and eventually Lynn Wright

          7   selects W&K Info Defense?

          8        A.    Yes.

          9        Q.    You recall this e-mail?

         10        A.    Yes.

         11        Q.    So at this point Craig Wright had no

         12   involvement with W&K Info Defense?

         13              MR. ROCHE:     Objection, form.

         14              THE WITNESS:    What do you mean by involvement?

         15   BY MR. PASCHAL:

         16        Q.    It hasn't been created yet?

         17        A.    Right.    Seems as of this date it wasn't

         18   created.

         19        Q.    In this e-mail do they mention anything about

         20   Bitcoin?

         21        A.    No.    Could have been bankrupt.

         22        Q.    The very next day and you go back to Exhibit 9

         23   as you pointed out what -- the first thing they do for a

         24   business is apply to Department of Homeland Security an

         25   application?

                                                                            88



                                         Page 98
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 99 of
                                      158


                                     010920Eisner.txt

          1          A.   Yes.    That was another one of their business

          2   purposes to apply for the -- to the four DHS

          3   applications.

          4          Q.   Nowhere on that application does it mention

          5   anything about Bitcoin.

          6               MR. ROCHE:     Objection, form.

          7               THE WITNESS:     I would need to see the

          8          applications.     I did see them.   I don't recall them

          9          perfectly.    I would argue that, you know,

         10          businesses could have multiple purposes.

         11   BY MR. PASCHAL:

         12          Q.   When I asked you about the business purpose

         13   you never told me this one, this specific business

         14   purpose.

         15          A.   Yes, I would like to amend my answer also to

         16   apply to four DHS applications, yes.          Forgot about that

         17   one.

         18          Q.   Does the estate -- or does W&K have any

         19   e-mails that Dave Kleiman the purpose of W&K was to mine

         20   Bitcoin?

         21          A.   Not to my knowledge.

         22          Q.   Does W&K have any documents saying that the

         23   purpose of W&K is to mine Bitcoin?

         24          A.   Does W&K have any documents -- if Craig's
                                          Page 99
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 100 of
                                       158


                                    010920Eisner.txt

          25   multiple admissions that W&K was supposed to mine

                                                                             89



           1   Bitcoin.

           2        Q.    I'm asking if W&K has any documents not Craig

           3   Wright, to say --

           4              MR. ROCHE:     Objection to form.

           5              THE WITNESS:    Not to my knowledge.

           6   BY MR. PASCHAL:

           7        Q.    You mentioned IRS tax requests.     Did W&K ever

           8   pay taxes for the Bitcoin that it purportedly mined?

           9              MR. ROCHE:     Objection, form.

          10              THE WITNESS:    There were no tax records to

          11        review.

          12   BY MR. PASCHAL:

          13        Q.    So back to my question.    Did W&K pay for any

          14   of the -- pay taxes on any of the Bitcoin that it

          15   purportedly mined?

          16        A.    I don't know the answer to that question.

          17        Q.    Do you know if Dave Kleiman filed for his tax

          18   returns?

          19        A.    I don't know the answer to that question.

          20        Q.    Do you know if Dave Kleiman ever listed

          21   Bitcoin as an asset on his taxes?
                                          Page 100
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 101 of
                                       158


                                    010920Eisner.txt

          22        A.   I don't know the answer to that question.

          23        Q.   When W&K was reinstated what efforts did W&K

          24   take to locate the members of W&K?

          25        A.   When W&K was reinstated in 2018?

                                                                          90



           1        Q.   Yes.

           2        A.   Absent other evidence W&K believes that Dave

           3   was the sole member and Ira was taking it over and who

           4   is now the sole member.

           5        Q.   But did you contact anyone about the

           6   membership of W&K?

           7        A.   I don't know the answer to that question.

           8        Q.   So you wouldn't know if anyone contacted Lynn

           9   Wright about reinstating W&K, would you?

          10             MR. ROCHE:     Objection, form.

          11             THE WITNESS:    I would not know.

          12   BY MR. PASCHAL:

          13        Q.   Can you turn to paragraph 72 in the complaint?

          14   Sorry, it's paragraph 70.     That first sentence W&K

          15   alleges that it has no operating agreement and its exact

          16   ownership structure is unclear due to Craig's

          17   contradictory statements.     So from the time you filed

          18   this complaint to now what evidence does W&K have to
                                         Page 101
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 102 of
                                       158


                                       010920Eisner.txt

          19   clear -- to make clear its ownership structure?

          20           A.   Currently?

          21           Q.   So you filed this complaint --

          22           A.   Yes.

          23           Q.   -- with Craig's affidavits and everything.

          24   You're saying it's unclear the ownership structure;

          25   correct?

                                                                             91



           1           A.   In 2011.

           2           Q.   2011?   No.   W&K -- read the paragraph.   W&K

           3   has no operating agreement and its exact ownership

           4   structure is unclear due to Craig's contradictory

           5   statements.      W&K made this allegation on January 14th

           6   2019.    Okay?

           7           A.   Correct.

           8           Q.   So from January 14th 2019 to today what

           9   evidence does W&K have to support that Ira Kleiman is

          10   the only member of W&K?

          11           A.   Other than Craig's statements disclaiming any

          12   interest I do not know.

          13           Q.   So -- but those statements disclaiming

          14   interest you put that in the complaint but you did

          15   recognize it's still unclear the ownership structure of
                                           Page 102
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 103 of
                                       158


                                    010920Eisner.txt

          16   W&K?

          17               MR. ROCHE:     Objection, form.

          18               MR. PASCHAL:    Correct.

          19               THE WITNESS:    It's our position that Dave

          20          Kleiman was 100 percent the sole member and now IRA

          21          is 100 percent the sole member.

          22   BY MR. PASCHAL:

          23          Q.   I'm trying to get to the basis of that

          24   position.    You say on January 14, 2019 it's unclear you

          25   do not know your ownership structure?

                                                                              92



           1          A.   Absence any other evidence Dave is 100 percent

           2   the member and Ira is 100 percent the member.

           3          Q.   You're saying it's unclear on January 14,

           4   2019; correct?

           5          A.   Yes, that's what it says.

           6          Q.   Going forward what evidence do you have to

           7   suggest that Ira Kleiman is the only managing member of

           8   W&K?

           9               MR. ROCHE:     Objection, form.

          10               THE WITNESS:    Again the reason it's unclear is

          11          because of the contradictory statements of Craig

          12          Wright to our knowledge and our position is that
                                           Page 103
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 104 of
                                       158


                                  010920Eisner.txt

          13        Dave is the 100 percent sole member and Ira is

          14        100 percent the sole member.

          15   BY MR. PASCHAL:

          16        Q.   Has Ira opened up a probate to accept the

          17   shares of W&K?

          18             MR. ROCHE:     Objection, outside the scope of

          19        the 30(b)6 topics.

          20             MR. PASCHAL:     That's outside the scope.    Goes

          21        to W&K whether it's even active.

          22             MR. ROCHE:     Goes to what?

          23             MR. PASCHAL:     W&K's proprietary information,

          24        its membership.

          25             MR. ROCHE:     How does Ira's opening up --

                                                                              93



           1             MR. PASCHAL:     I'm trying to figure out whether

           2        it's the estate or Ira Kleiman.     He said Ira is the

           3        managing member so I'm trying to figure that out if

           4        you're going to instruct him not to answer.

           5             MR. ROCHE:     I'm going to instruct him not to

           6        answer because this is outside the scope of the

           7        30(b)6.

           8             MS. MCGOVERN:     Can you please mark this

           9        question because there is a hearing?
                                         Page 104
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 105 of
                                       158


                                     010920Eisner.txt

          10   BY MR. PASCHAL:

          11        Q.   To be clear the only evidence you have of the

          12   ownership of W&K as you sit here today is preparing the

          13   complaint and talking to counsel; correct?

          14        A.   And Ira.

          15        Q.   The 15 minute conversation you had with Ira?

          16        A.   I believe so, yes.

          17        Q.   Again they never -- counsel never provided you

          18   with any -- Ira never provided you with any of the

          19   documents that we produced in discovery including the

          20   e-mails that I showed you previously, 7, 8 and 9?

          21        A.   No.

          22        Q.   Is that a no?

          23        A.   Yes, no.

          24        Q.   Can you go to 79?     You're saying the exact

          25   number of Bitcoin belonging to Dave's estate and or W&K

                                                                          94



           1   will be determined at trial.     How is that going to be

           2   determined at trial?

           3             MR. ROCHE:     Objection, calls for a legal

           4        conclusion.     Withdraw that objection.

           5             THE WITNESS:     That's for the judge to

           6        determine.
                                         Page 105
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 106 of
                                       158


                                     010920Eisner.txt

           7   BY MR. PASCHAL:

           8        Q.    What evidence does W&K have to determine the

           9   exact number of Bitcoins belonging to Dave's estate and

          10   or W&K and how it will be determined at trial?

          11        A.    Again that's for the judge to determine but

          12   various documents, e-mails, contracts, admissions and

          13   transcripts.

          14        Q.    What e-mails are going to reflect the amount

          15   of Bitcoin that belongs to Dave's estate and or W&K?

          16        A.    I believe Craig said through Ira at least

          17   300,000.   There is an e-mail saying I have a million.

          18   Similar amounts multiple e-mails going through.     Whether

          19   it in part owned by Dave.    Whether in part owned by W&K.

          20   We're not sure yet.

          21        Q.    How many e-mails -- how many e-mails exactly

          22   state that?

          23        A.    I could not tell exactly how many e-mails.     I

          24   know multiple e-mails are attached to the complaint.

          25        Q.    All those e-mails are from Craig Wright to Ira

                                                                             95



           1   Kleiman?

           2        A.    If I saw the exhibits I would be able to

           3   better show but to my remembering there's also an
                                         Page 106
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 107 of
                                       158


                                   010920Eisner.txt

           4   Australian tax transcript of which he also says how much

           5   Bitcoin he has or something of the sort.      I would have

           6   to look at the exhibits again to --

           7        Q.   If we were at trial right now what will W&K

           8   tell the jury as to the amount of Bitcoin that it

           9   purportedly owns?

          10        A.   Anywhere between 300 --

          11             MR. ROCHE:     Objection, form.   You can go ahead

          12        and answer.

          13             THE WITNESS:    Anywhere between 300 and

          14        1,100,000.

          15   BY MR. PASCHAL:

          16        Q.   Is the jury supposed to guess?

          17             MR. ROCHE:     Objection, form.

          18             THE WITNESS:    I don't know the answer to that

          19        question.

          20   BY MR. PASCHAL:

          21        Q.   You're telling a jury they have to pick a

          22   number between 300 and a million.    How are they supposed

          23   to pick that number?

          24             MR. ROCHE:     Objection, form.

          25             THE WITNESS:    I don't know the answer to that

                                                                              96



                                         Page 107
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 108 of
                                       158


                                    010920Eisner.txt

           1        question.

           2   BY MR. PASCHAL:

           3        Q.   As W&K's corporate representative what are you

           4   suing Craig Wright for?

           5        A.   Anywhere between 300 and 1,100,000 Bitcoin.

           6        Q.   How much of that belongs to Dave and how much

           7   of that belongs to W&K?

           8        A.   It's unknown exactly the split.

           9        Q.   How are you going to clear that up?     How are

          10   you going to figure that out?

          11             MR. ROCHE:     Objection to form.

          12             THE WITNESS:    I don't know the answer to that

          13        question.

          14   BY MR. PASCHAL:

          15        Q.   So of that range that 700,000 range 300

          16   between a million sitting here as the corporate

          17   representative of W&K you can't tell the jury how much

          18   of that belongs to you -- to W&K?

          19             MR. ROCHE:     Objection, form.

          20             THE WITNESS:    I don't think that's really

          21        relevant.    If you took 300 to a million then it was

          22        owed to W&K and/or Dave in some, you know, manner

          23        that's for the jury to decide.

          24   BY MR. PASCHAL:
                                         Page 108
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 109 of
                                       158


                                  010920Eisner.txt

          25        Q.   How is the jury going to decide that?

                                                                            97



           1             MR. ROCHE:     Objection, form.

           2             THE WITNESS:    Based on numerous, numerous

           3        affidavits and admissions on how much Bitcoin --

           4        that's for them to decide.

           5   BY MR. PASCHAL:

           6        Q.   When you say numerous like what are you

           7   referring to numerous what?     I know you mentioned the

           8   ATO transcript and some e-mails?

           9        A.   I point out paragraph 83 of the complaint that

          10   says that Craig has 1.1 Bitcoin and Mr. Kleiman would

          11   have a similar amount.    Point at multiple e-mails I

          12   don't recall the exact exhibits but I know they're

          13   attached to the complaint.     I don't have it in front of

          14   me that he said to Ira that at least 300 -- there's

          15   multiple, multiple -- there is the e-mail actually on

          16   paragraph 88 Craig admitted 300,000 are held for Dave.

          17        Q.   These are all e-mails that were --

          18        A.   Sorry?

          19        Q.   These are all e-mails that are with Ira?

          20   E-mails between Craig and Ira?

          21        A.   One of them was with the Australian tax
                                         Page 109
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 110 of
                                       158


                                   010920Eisner.txt

          22   people.

          23        Q.   He had an e-mail with the Australian tax

          24   people?

          25        A.   Craig and the Australian tax people the

                                                                             98



           1   transcript.

           2        Q.   Australian -- were you aware that Craig Wright

           3   had issues with the Australian Tax Office?

           4        A.   Yes.

           5        Q.   Are you aware that counsel for plaintiffs have

           6   alleged that numerous of those documents in the ATO

           7   proceedings were forged or faked or fraud; correct?

           8             MR. ROCHE:     Objection, form.

           9             THE WITNESS:    I'm aware that -- they did

          10        inform me that some of the documents were

          11        manipulated.

          12   BY MR. PASCHAL:

          13        Q.   Can you go to paragraph 93?       You allege that

          14   the mined Bitcoin was stored in wallets in the

          15   possession of Dave, Craig, W&K and/or certain trusts.

          16   What are the trusts that you're referring to?

          17        A.   It's unknown at this time.

          18        Q.   What steps have you taken to learn what the
                                         Page 110
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 111 of
                                       158


                                      010920Eisner.txt

          19   trusts are?

          20        A.      What steps has W&K the corporation taken?

          21        Q.      Yes.   Or you as the corporate representative

          22   to educate yourself on that topic?

          23        A.      Asking counsel.

          24        Q.      Does W&K believe that Dave had access to this

          25   trust?

                                                                               99



           1                MR. ROCHE:     Objection, form.   Just testified

           2        he doesn't know trusts.

           3                MR. PASCHAL:    Not asking about them.

           4                MR. ROCHE:     You said this trust.   Objection,

           5        form.

           6                THE WITNESS:    Can you repeat the question?

           7   BY MR. PASCHAL:

           8        Q.      Yes.   Does W&K believe that Dave Kleiman had

           9   access to the trust?

          10        A.      I don't know the answer to that question.

          11        Q.      I don't know if I asked this before but has

          12   W&K taken any steps to decrypt or recover any data from

          13   Dave's electronic devices?

          14        A.      I don't know the answer to that question.

          15        Q.      Has W&K taken any steps to recover e-mails
                                            Page 111
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 112 of
                                       158


                                     010920Eisner.txt

          16   from all of Dave's e-mail addresses?

          17           A.   I don't know the answer to that question.

          18           Q.   Throughout your complaint you allege that Dave

          19   and Craig were mining at least from 2013; correct?

          20           A.   Yes.

          21           Q.   And developing intellectual property until

          22   2013?

          23           A.   Yes.

          24           Q.   Are you aware that Dave Kleiman was in the

          25   hospital from 2011 to 2013 consistently?

                                                                             100



           1           A.   I am aware that he was in and out of the

           2   hospital over periods of this time.

           3           Q.   Do you realize -- do you know he was admitted

           4   from 2011 to 2013?

           5           A.   Do I know that he was admitted in the hospital

           6   for two straight years?

           7           Q.   Yes.

           8           A.   No.

           9           Q.   Did you know -- do you know anything about his

          10   health condition during those years?

          11           A.   I know that he was I believe a quadriplegic.

          12   I know that he declined seriously in 2013.     I don't know
                                         Page 112
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 113 of
                                       158


                                  010920Eisner.txt

          13   much more than that.

          14        Q.   Do you know that he had serious financial

          15   issues for the last couple years of his life?

          16        A.   No.

          17        Q.   Did you know that his home was going into

          18   foreclosure?

          19        A.   No.

          20        Q.   Did you know that he was trying to refinance

          21   his house during that time and he couldn't?

          22             MR. ROCHE:     Objection, this is -- you can

          23        answer but this is outside the scope of 30(b)6.

          24             MR. PASCHAL:     Just asking whether he knows.

          25             THE WITNESS:     I was going to say the

                                                                            101



           1        corporation's knowledge of that I don't know.       I

           2        don't know all that.

           3   BY MR. PASCHAL:

           4        Q.   Is it W&K's position that during this time

           5   that Dave Kleiman had financial trouble and serious

           6   health conditions that he was mining Bitcoin out of the

           7   Miami V.A. Hospital?

           8             MR. ROCHE:     Objection, form.

           9             THE WITNESS:     The mining could have been set
                                         Page 113
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 114 of
                                       158


                                     010920Eisner.txt

          10           up and let to run.

          11   BY MR. PASCHAL:

          12           Q.   Like at his house?

          13           A.   Among other places, sure.

          14           Q.   Did you know that he couldn't pay his power

          15   bills so his power was shut off?

          16                MR. ROCHE:     Objection, outside the scope of

          17           30(b)6.

          18                THE WITNESS:    As corporate representative I

          19           don't know.

          20   BY MR. PASCHAL:

          21           Q.   What other places could he have been set up to

          22   mine?

          23           A.   I don't know the answer to that question.

          24           Q.   Going back to my question is it W&K's position

          25   that with Dave's financial situation and his declining

                                                                              102



           1   health and his admittance in the Miami V.A. that he was

           2   mining Bitcoin out of the Miami V.A.?

           3                MR. ROCHE:     Objection, form.

           4                THE WITNESS:    I don't think mining out of the

           5           V.A. would be the correct usage but the corporation

           6           was set up and mining was set up to continuously
                                            Page 114
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 115 of
                                       158


                                     010920Eisner.txt

           7        mine.    That is the company's position from 2011

           8        throughout.

           9   BY MR. PASCHAL:

          10        Q.      Where was the company storing these mined

          11   Bitcoin?

          12                MR. ROCHE:     Objection, form.

          13                THE WITNESS:    We don't know the answer to that

          14        question.    We don't know.

          15   BY MR. PASCHAL:

          16        Q.      Can you turn to paragraph 119?    Paragraph 117

          17   you allege that in July August 2013 Craig filed two

          18   claims in New South Wales Supreme Court against W&K for

          19   $28 million each.     Are you aware of that lawsuit?

          20        A.      I am aware of the lawsuit.

          21        Q.      If you go down to 119 W&K alleges that W&K was

          22   never served validly or otherwise with these

          23   proceedings.     What steps did you take to determine

          24   whether or not you were actually were served?

          25        A.      By speaking with counsel and Ira regarding

                                                                               103



           1   service that should have been processed.       There is no

           2   record of receiving any service whatsoever.

           3                (Defendant's Exhibit No. 13 was
                                            Page 115
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 116 of
                                       158


                                    010920Eisner.txt

           4               marked for identification.)

           5   BY MR. PASCHAL:

           6        Q.     Handing you Exhibit 13.   I want to just start

           7   on the second page of this.     So at top of the page you

           8   see Supreme Court of New South Wales; correct?

           9        A.     Second page, yes.

          10        Q.     It says postage paid Australia at the top

          11   right; correct?

          12        A.     Yes.

          13        Q.     The address that's on this envelope the 4371

          14   Northlake Boulevard, Suite 314, is that the same address

          15   that's the mailing address for W&K?

          16        A.     It is but it's not the registered agent

          17   address.    You would not be sending service of process to

          18   the mailing address.

          19        Q.     Just asking if it was the mailing address?

          20        A.     It is.

          21        Q.     It says it's addressed to W&K Info Defense

          22   Research, LLC; right?

          23        A.     Yes.

          24        Q.     And there's handwriting that says received

          25   10/10/13?

                                                                            104



                                        Page 116
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 117 of
                                       158


                                   010920Eisner.txt

           1        A.    Yes.

           2        Q.    Do you know who wrote that?

           3        A.    I could only assume that it is the UPS store

           4   of which 4371 Northlake Boulevard is.

           5        Q.    Do you know what 4371 Northlake Boulevard is?

           6        A.    It's a UPS store.

           7        Q.    Do you know if anyone was checking that

           8   mailbox after Dave's death?

           9        A.    I believe that Dave's business partner was

          10   checking that mailbox.

          11        Q.    Do you know that Dave's business partner is

          12   the one who wrote received 10/10/2013?

          13        A.    No.

          14        Q.    Are you aware that Dave's business partner is

          15   also alerted Ira that -- about this mailbox, this UPS

          16   mailbox?

          17              MR. ROCHE:    Objection, form.

          18   BY MR. PASCHAL:

          19        Q.    Ira declined to pay for the mailbox for W&K's

          20   mailing address?

          21        A.    I'm not aware.   However again it's not service

          22   of process because it could only be done to the

          23   registered agent.

          24        Q.    You're familiar with the Haigh Convention;
                                         Page 117
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 118 of
                                       158


                                     010920Eisner.txt

          25   correct?

                                                                            105



           1              MR. ROCHE:     Objection.   You can answer.

           2              THE WITNESS:     Vaguely.

           3   BY MR. PASCHAL:

           4        Q.    There's laws in the state of Florida; correct,

           5   right?

           6        A.    Yes, there are laws in the state of Florida.

           7        Q.    The Haigh Convention does trump those laws?

           8              MR. ROCHE:     Objection to the extent it calls

           9        for a legal conclusion.

          10              THE WITNESS:     The little bit I know of the

          11        Haigh Convention.

          12   BY MR. PASCHAL:

          13        Q.    Are you also aware that Carter Conrad and

          14   Patrick Paige sent this to Ira, this actual -- sent this

          15   envelope to Ira Kleiman?

          16        A.    No, I'm not aware.

          17        Q.    Ira never told you that?

          18              MR. ROCHE:     Objection, calls -- instruction

          19        not to answer.     Well, okay withdraw the objection.

          20        To the extent that Ira ever told you that just

          21        directed to the extent counsel was present don't
                                          Page 118
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 119 of
                                       158


                                       010920Eisner.txt

          22           answer.

          23                MR. PASCHAL:     I can withdrew the question.     He

          24           kind of answered already.

          25                MR. ROCHE:     He did?   I didn't see it in the

                                                                                   106



           1           transcript.

           2                MR. PASCHAL:     When he said no.

           3                MR. ROCHE:     Okay.

           4   BY MR. PASCHAL:

           5           Q.   If you look at the first page of the document

           6   now at the top left corner what court is that coming

           7   from?

           8           A.   Supreme Court of New South Wales.

           9           Q.   Who is it addressed to?

          10           A.   W&K Info Defense Research, LLC 4371 Northlake

          11   Boulevard -- again North is spelled incorrectly.        Yes,

          12   Palm Beach, yes.

          13           Q.   It was received at 4371 Northlake Boulevard?

          14           A.   Second time.     Drawing my attention to it

          15   that's all.       I apologize.

          16           Q.   Top right corner it has the contact

          17   information for court.        You see that?

          18           A.   Yes.
                                            Page 119
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 120 of
                                       158


                                   010920Eisner.txt

          19        Q.    What is the date of this document?

          20        A.    September 3rd 2013.

          21        Q.    It says Notice of Listing is the title; right?

          22        A.    Yes.

          23        Q.    What is the case title?

          24        A.    Craig Steven Wright vs. W&K Info Defense

          25   Research, LLC.

                                                                                107



           1        Q.    This is instructing you that the matters

           2   listed for directions common law registrar on

           3   October 30th 2013 at 9:00 a.m. Supreme Court civil,

           4   Supreme Court Sydney Court, 9C Queens Square City.        Then

           5   it says if you do not appear in court this matter may be

           6   dealt with in your absence.

           7        A.    To the extent that this entire lawsuit both

           8   lawsuits are based on fraudulent forged contracts by

           9   Craig Wright so all are totally void.      I see you're

          10   reading correctly, yes.

          11        Q.    Thank you for that.   Didn't have a question

          12   pending.   But so W&K can't say that this document was

          13   received at its mailing address listed on its Articles

          14   of Incorporation?

          15              MR. ROCHE:   Objection, form.
                                         Page 120
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 121 of
                                       158


                                  010920Eisner.txt

          16             THE WITNESS:     Which isn't service of process

          17        but it seems it was received at the mailing

          18        address.

          19             MR. PASCHAL:     Do you want to go ten more

          20        minutes and then dial?

          21             MR. ROCHE:     Let's go to 2:20.

          22             MR. PASCHAL:     Kyle, I asked about the probate.

          23        Was that the one you instructed him not to answer?

          24             MR. ROCHE:     Correct.

          25

                                                                               108



           1   BY MR. PASCHAL:

           2        Q.   Can you turn to Count I, it's on page 37?

           3        A.   Count number what?

           4        Q.   Count I on page 37.       Paragraph 171 you say "on

           5   or about April 2013 through the present date defendant

           6   converted to his own use Bitcoin, forked assets and

           7   intellectual properties that was then the property of

           8   and owned by the estate and/or W&K."       As the corporate

           9   representative what is your basis to say that Craig

          10   Wright converted any of these things?

          11        A.   By filing this fraudulent lawsuit and enabling

          12   him to get the I.P. as well as access and perhaps other
                                         Page 121
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 122 of
                                       158


                                  010920Eisner.txt

          13   Bitcoin as well from the W&K all of W&K's assets that I

          14   would say is conversion of the assets of W&K.

          15        Q.   So let's break that down.     There's a lawsuit

          16   that transfers intellectual property.     What is the

          17   intellectual property that was transferred?

          18        A.   At least four patents associated with W&K were

          19   transferred to CoinX and Hot Wire and some other company

          20   I don't recall the exact name.

          21        Q.   What are those --

          22        A.   Among others.

          23        Q.   What are those patents?

          24        A.   I don't know specifically.     I would say at

          25   least four.

                                                                           109



           1        Q.   How did you find out there were four patents?

           2        A.   They're listed as an exhibit to the complaints

           3   in the contracts of I.P. for sale or deed of sale.

           4        Q.   You realize those companies went defunct so

           5   what would you value the intellectual property at?

           6             MR. ROCHE:     Objection to form, calls for

           7        expert testimony.

           8             THE WITNESS:    I don't know the answer but

           9        Craig values it at 50 to $100 million in his
                                         Page 122
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 123 of
                                       158


                                    010920Eisner.txt

          10        e-mails to Ira.

          11   BY MR. PASCHAL:

          12        Q.     Let me get this straight.       So you believe that

          13   W&K had 50 to $100 million in intellectual property?

          14        A.     I believe that the intellectual property that

          15   Craig admits was put in -- was the purpose of W&K.

          16        Q.     That's not my question.      My question is W&K --

          17   as W&K is it your position that you have between 50 and

          18   $100 million in intellectual property?

          19        A.     I do not know the value if you're asking me a

          20   specific number I don't know the answer to that

          21   question.    It could be way more.       We don't know the

          22   value.

          23        Q.     Could be 500 million?

          24        A.     I don't know the value of intellectual

          25   property.    It's worth whatever the buyer pays; right?

                                                                                 110



           1        Q.     You also think that W&K was mining between 300

           2   and a million Bitcoin?

           3        A.     I believe --

           4               MR. ROCHE:     Objection to form.

           5               THE WITNESS:    I believe Dave and/or W&K owned

           6        300 to a million Bitcoin.         W&K was mining I believe
                                           Page 123
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 124 of
                                       158


                                     010920Eisner.txt

           7        12,000 a month.     I believe it says somewhere in the

           8        complaint.     I don't recall Craig stated that it was

           9        12,000 a month.

          10   BY MR. PASCHAL:

          11        Q.      Given those activities why didn't W&K file any

          12   of its annual reports and let itself go defunct?

          13        A.      W&K went defunct in 2013 in September because

          14   Dave died.

          15        Q.      Went defunct in 2012.

          16        A.      May I see the --

          17        Q.      He didn't file his annual report for 2012?

          18        A.      Can I see that, please?    I don't recall.      I do

          19   not recall.

          20        Q.      Could be that he didn't file in 2012 and

          21   finally went defunct.

          22        A.      I don't recall.

          23        Q.      Well, 2012 he didn't file an annual report.

          24   For 2013 he didn't file an annual report.        Is that

          25   correct?

                                                                                   111



           1        A.      I don't know.     I need to see the document.     I

           2   also -- if I could refresh my recollection I also

           3   believe that I have a document.
                                            Page 124
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 125 of
                                       158


                                     010920Eisner.txt

           4                (Defendant's Exhibit No. 14 was

           5                marked for identification.)

           6   BY MR. PASCHAL:

           7           Q.   With Exhibit 14.    Document images after the

           8   company was formed in February 16, 2011 is there an

           9   annual report for February of 2012?

          10           A.   No.

          11           Q.   Is there an annual report for February of 2013

          12   while Dave was still alive?

          13           A.   Not that it appears here.     It doesn't

          14   necessarily mean they filed an annual report or not.

          15   Just mean -- doesn't say there was a dissolution but yet

          16   there was a reinstatement in 2014.

          17           Q.   You don't believe that W&K was -- there was --

          18   W&K was dissolved or dissolution -- administrative

          19   dissolution?

          20           A.   I'm saying this document is incomplete because

          21   we know it was dissolved but yet it doesn't list that

          22   here.

          23           Q.   These are documents that were filed on behalf

          24   of Dave.     So -- or whoever.   You don't file your own

          25   administrative dissolution.

                                                                             112



                                         Page 125
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 126 of
                                       158


                                     010920Eisner.txt

           1        A.      I don't know the answer to that question.        I

           2   would have to see the complete documents.

           3        Q.      But back to my point there's no annual report

           4   for 2012 or 2013; correct?

           5        A.      That is on this incomplete list, yes.     I do

           6   believe that it was dissolved in September of 2013.

           7        Q.      Again you can't identify any -- can you

           8   identify -- when you say Bitcoin are the only Bitcoin

           9   addresses you believe W&K at this moment owns are those

          10   the ones we discussed in the interrogatory response that

          11   W&K provided?

          12        A.      I believe the interrogatory response was

          13   discovery is still ongoing and not limited to these 26

          14   addresses.

          15        Q.      As of today because discovery is about to end

          16   are those the public addresses?

          17        A.      I don't know the answer to that question.

          18        Q.      On the Bitcoin, what is W&K's theory that

          19   Craig converted Dave or W&K's Bitcoins?

          20        A.      I believe we spoke about this in terms of

          21   ownership.    If you're sequestering it, you're hiding it,

          22   if you're moving it you are depriving the right of

          23   ownership to W&K or Dave or Ira.     That's a conversion.

          24        Q.      I'm asking you to be more specific what
                                         Page 126
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 127 of
                                       158


                                    010920Eisner.txt

          25   actually happened not theory.     How did Dave convert the

                                                                               113



           1   Bitcoin?   Did he go take the private keys?     Did he hide

           2   the private keys?

           3        A.    How did Craig convert?

           4        Q.    How did he convert it?

           5        A.    I --

           6              MR. ROCHE:     Objection, asked and answered.

           7              THE WITNESS:    To the extent -- I can only

           8        speculate personally that we know there was Bitcoin

           9        mined.   That was the purpose of the company.       We

          10        know that there was between 300 to a million.         We

          11        have no access to it.      He took the company from

          12        them through fraudulent forged lawsuits therefore

          13        he has taken their ownership of this Bitcoin away.

          14   BY MR. PASCHAL:

          15        Q.    Bitcoin is not a piece of paper; right?

          16        A.    Right.   It was not a piece of paper.

          17        Q.    It's a block chain?

          18        A.    Right.

          19        Q.    You need a private key to access it?

          20        A.    Right.

          21        Q.    So how did Craig Wright take the private key?
                                          Page 127
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 128 of
                                       158


                                  010920Eisner.txt

          22             MR. ROCHE:     Objection, asked and answered.

          23             THE WITNESS:    You're asking how he took the

          24        private key is not the only way to take ownership.

          25        You can also sequester the ability to access the

                                                                            114



           1        funds.

           2   BY MR. PASCHAL:

           3        Q.   How is he doing that?

           4        A.   By -- I understand a little bit about block

           5   chain and Bitcoin, right.     To the extent that someone

           6   has usurped ownership or moved or sequestered assets I

           7   would say that is conversion.    W&K doesn't have access

           8   any more to Bitcoin that we know they owned at some

           9   point, that Craig admitted and that is conversion.

          10        Q.   When Ira deleted stuff on Dave's hard drives

          11   and destroyed working papers could that be the reason

          12   why you cannot access W&K's Bitcoin?

          13             MR. ROCHE:     Objection, calls for speculation.

          14             THE WITNESS:    I don't know that fact.

          15   BY MR. PASCHAL:

          16        Q.   So you're saying that -- so your theory of W&K

          17   is not that Craig stole private keys from W&K?      I'm

          18   trying to pinpoint what is your theory?     Did he steal
                                         Page 128
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 129 of
                                       158


                                     010920Eisner.txt

          19   private keys from W&K?

          20             MR. ROCHE:     Objection, asked and answered.

          21             THE WITNESS:     I don't know.

          22   BY MR. PASCHAL:

          23        Q.   Now you're talking about sequestering or

          24   keeping access; right but could the reason that you can

          25   not access W&K's purported Bitcoin be because you can't

                                                                             115



           1   access Dave's hard drives?

           2        A.   I don't know.

           3        Q.   If Dave had private keys on his hard drive

           4   that would unlock the whatever Bitcoin that W&K might

           5   have had did Craig Wright sue W&K or Ira?

           6             MR. ROCHE:     Objection, calls for legal

           7        conclusion.

           8   BY MR. PASCHAL:

           9        Q.   Let me he strike that.      Is isn't the same

          10   scenario if you can't access W&K's Bitcoin couldn't it

          11   be you couldn't access it because you couldn't access

          12   Dave's hard drives?

          13        A.   I don't know.

          14             MR. ROCHE:     Objection.

          15             THE WITNESS:     The answer to that question.   I
                                         Page 129
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 130 of
                                       158


                                   010920Eisner.txt

          16        would also say I don't know what wallets

          17        theoretically might be found in the hard drives or

          18        what access they have or whose ownership it is.

          19             MR. ROCHE:     Just real quick.

          20             MR. PASCHAL:    Step off.    We have a hearing.

          21             THE VIDEOGRAPHER:     Off record 2:22.

          22             (Discussion held off the record.)

          23             THE VIDEOGRAPHER:     On record 2:43.

          24   BY MR. PASCHAL:

          25        Q.   I want to ask you about your 15 minute

                                                                            116



           1   conversation with Ira Kleiman.       What was discussed

           2   during that conversation?

           3             MR. ROCHE:     I'm going to instruct the witness

           4        to the extent Ira Kleiman gave you facts related to

           5        W&K you can answer that.    To the extent any legal

           6        strategy was discussed I'm going to ask you to

           7        refrain from answering that.

           8             THE WITNESS:    I asked him about membership and

           9        management of the company from reinstatement in

          10        2018 and on.   I asked him if he ever received any

          11        notice.   He said no.

          12   BY MR. PASCHAL:
                                         Page 130
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 131 of
                                       158


                                     010920Eisner.txt

          13        Q.    Just pause for a second.      When you said notice

          14   are you referring to the Australian --

          15        A.    Yes, Australian lawsuits.      Those are the two

          16   things I remember discussing.    Little questions that I

          17   had regarding the complaint.    I don't necessarily recall

          18   every detail.   I know those two.

          19        Q.    What did he tell you?

          20        A.    That he never received notice and not

          21   personally or on behalf of the company.       That membership

          22   is 100 percent him.    I believe that's it.

          23        Q.    Did you ask him if he did anything to verify

          24   that the company is 100 percent his?

          25        A.    I didn't ask him to verify that.

                                                                               117



           1        Q.    Did he tell you that the company was always

           2   100 percent his?

           3        A.    He told me since the reinstatement.      I asked

           4   specifically any membership minutes, you know, meetings

           5   or operating agreement from 2018 reinstatement on.       He

           6   said no.   I said how is it held.     He said he is the sole

           7   manager, sole member.

           8        Q.    That was a phone call; right?

           9        A.    Yes, phone call.
                                         Page 131
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 132 of
                                       158


                                  010920Eisner.txt

          10        Q.   It was just you and him on the phone call?

          11        A.   No, counsel was present.

          12        Q.   Who was present?

          13        A.   Vel Freedman, Kyle Roche, another attorney

          14   Steven I forget his last name.

          15             MR. ROCHE:     Lagos.

          16   BY MR. PASCHAL:

          17        Q.   Let's get back to the complaint.       So if you

          18   can go to Count II unjust enrichment.

          19        A.   Yes.

          20        Q.   You allege that plaintiffs have conferred a

          21   benefit on the defendant who has knowledge thereof.

          22   What benefit did plaintiffs -- what benefit did

          23   plaintiffs confer on defendant?

          24        A.   Bitcoin intellectual property and however

          25   amount of value they value it at.

                                                                            118



           1        Q.   So this is essentially the same as Count I?

           2             MR. ROCHE:     Objection, calls for a legal

           3        conclusion.

           4             THE WITNESS:     Right.    I was going to say to

           5        the extent I can, you know, I don't know how to

           6        answer that question.
                                         Page 132
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 133 of
                                       158


                                      010920Eisner.txt

           7   BY MR. PASCHAL:

           8           Q.   Well, is the relief you're seeking in this

           9   count the same as the relief you're seeking in Count I

          10   for conversion?

          11                MR. ROCHE:     Objection, calls for a legal

          12           conclusion.   You can answer.

          13                THE WITNESS:    I don't know the answer.   It

          14           sames that there are two conclusory paragraphs

          15           labled wherefore under Count I and Count II that

          16           are different although extremely similar calling

          17           for monies or converted Bitcoin and asset IP, fair

          18           market value and second one calls for monetary

          19           damages.

          20   BY MR. PASCHAL:

          21           Q.   What I'm asking the assets, what subject of

          22   Count I, the Bitcoin, intellectual property, forked

          23   assets is that all the same as the stuff you're seeking

          24   in Count II unjust enrichment or is there something

          25   more?

                                                                             119



           1           A.   I don't know how to answer that question.

           2           Q.   Are you seeking anything more in Count II than

           3   Count I?
                                            Page 133
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 134 of
                                       158


                                     010920Eisner.txt

           4           A.   I don't know how to answer that question.

           5           Q.   Count III misappropriation, can you turn to

           6   that.    In paragraph 178 you say "after Dave's death

           7   Craig unlawfully maliciously misappropriated trade

           8   secrets belonging to Dave and/or W&K relating to block

           9   chain based technologies, smart contracts by using them

          10   for himself and using a series of fraudulent contracts

          11   and fraudulently obtained court judgments to transfer

          12   and acquire the property rights in these trade secrets

          13   to himself."

          14                Earlier you testified that it was your theory

          15   that Craig Wright used the Australian proceedings to

          16   acquire intellectual property from W&K?

          17           A.   Among other assets, yes.

          18           Q.   Did the intellectual property you're

          19   discussing in Count III is that considered a trade

          20   secret?

          21                MR. ROCHE:     Objection, calls for legal

          22           conclusion.

          23                THE WITNESS:    I don't know how to answer that

          24           question.

          25

                                                                              120



                                            Page 134
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 135 of
                                       158


                                     010920Eisner.txt

           1   BY MR. PASCHAL:

           2           Q.   The intellectual property that you're alleging

           3   in Count III -- if you look at 179 is 179 a description

           4   of the intellectual property that you believe W&K had?

           5           A.   It may be.     Intellectual property can be trade

           6   secrets, it could also be patents or something of the

           7   sort.

           8           Q.   Back to my point.     179 the intellectual

           9   property that you believe was misappropriated is some of

          10   that a trade secret?

          11           A.   It could possibly be.

          12           Q.   There's a count here for misappropriation that

          13   you allege against my client for billions of dollars.          I

          14   need you to tell me what the trade secret is.

          15                MR. ROCHE:     Objection, calls for a legal

          16           conclusion.

          17                THE WITNESS:     I don't know how to answer that

          18           question.

          19   BY MR. PASCHAL:

          20           Q.   Count IV, Federal Defense of Trade Secrets

          21   Act.     Is this seeking the same relief as your

          22   misappropriation claim?

          23                MR. ROCHE:     Objection to the extent it calls

          24           for a legal conclusion.     You can answer.
                                            Page 135
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 136 of
                                       158


                                    010920Eisner.txt

          25               THE WITNESS:     The conclusory paragraphs the

                                                                                121



           1        wherefores are different but similar calling for

           2        all available damages in the first one.       Second one

           3        calling for value of the wrongfully taking of

           4        intellectual property.

           5   BY MR. PASCHAL:

           6        Q.     So here you're alleging misappropriation of

           7   trade secrets but you only identify intellectual

           8   property?

           9        A.     What do you mean by here?

          10        Q.     Just point to the wherefore clause.        This is

          11   the Federal Defense Trade Secrets Act.       It says

          12   "wherefore, plaintiffs demand judgment against defendant

          13   for the value of the wrongfully taken intellectual

          14   property together with costs, interest, attorney fees

          15   and other relief."       The only thing you identify is the

          16   intellectual property.       You see that?

          17        A.     I see that word.     However, the paragraphs

          18   before from 185 on describe trade secrets.

          19        Q.     So can you say now reading that some of the

          20   intellectual property is trade secret?

          21               MR. ROCHE:     Objection to the extent it calls
                                           Page 136
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 137 of
                                       158


                                  010920Eisner.txt

          22        for legal conclusion.

          23             THE WITNESS:    Whether some of the property is

          24        trade secret it could possibly be.

          25

                                                                            122



           1   BY MR. PASCHAL:

           2        Q.   So in this Federal Defense Trade Secret Act

           3   claim what is it you're suing Dr. Wright for?

           4        A.   I think the complaint speaks for itself.

           5        Q.   Not asking what the complaint says.    I need to

           6   know from you your testimony.    In this claim what are

           7   you suing Dr. Wright for?

           8        A.   Trade secrets that W&K owns or Dave Kleiman

           9   had between him and Craig solely that were

          10   misappropriated and taken by Craig.

          11        Q.   What are those trade secrets?

          12        A.   I don't know at this time.    I don't know how

          13   to answer the question.

          14        Q.   Count V breach of fiduciary duty.

          15        A.   If I may reform -- complaint 186 paragraph 186

          16   it does say trade secrets can be identified as software

          17   that Dave personally developed through W&K.   Then Craig

          18   transferred.
                                         Page 137
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 138 of
                                       158


                                     010920Eisner.txt

          19        Q.      Is that considered intellectual property?

          20        A.      It could possibly be.

          21        Q.      Turn to Count V.     Ira told you that he was

          22   100 percent the owner of W&K.       Did he ever tell you that

          23   Craig was a member of W&K?

          24        A.      To my recollection he said that Craig was

          25   never -- I don't recall if he said that Craig was ever a

                                                                                   123



           1   member of W&K.    I believe the company's position that

           2   Dave was a sole member and Ira was a sole member.              If

           3   Craig was ever a member which doesn't appear that he

           4   ever was he disclaimed all of that.

           5        Q.      So in paragraph 194 you allege in the

           6   alternative Craig was an actual member of W&K.           Why are

           7   you alleging that if Craig was never a member?

           8        A.      If the fact comes out that requires the

           9   company to change its knowledge it will change its

          10   knowledge.    As simple as that.

          11        Q.      What fact will make the company change its

          12   knowledge?

          13                MR. ROCHE:     Objection, calls for speculation.

          14                THE WITNESS:    Any multitude of facts.      An

          15        operating agreement.        Discovery is ongoing.    I
                                            Page 138
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 139 of
                                       158


                                    010920Eisner.txt

          16        don't know.

          17   BY MR. PASCHAL:

          18        Q.     Count VII, what is your basis for fraud?

          19        A.     As set forth in paragraph 202 Dave and W&K's

          20   Bitcoins, intellectual property rights are transferred

          21   and sold to Craig and returned to Craig pursuant to

          22   valid contracts that Dave signed those contracts it's

          23   W&K's position those contracts with absolutely

          24   fraudulent, forgeries.

          25               Continuing to read, the estate will be able to

                                                                             124



           1   sell shares in CoinX.       He would -- he Craig would help

           2   the estate recover what Dave owned.       That the estate

           3   could participate in CoinX.       All of these were

           4   fraudulent statements that Craig made.

           5        Q.     You're a lawyer you know fraud requires

           6   reliance?

           7               MR. ROCHE:     Objection.

           8               MR. PASCHAL:     Right?

           9               MR. ROCHE:     Objection, he is not here to

          10        testify in his capacity as a lawyer.

          11   BY MR. PASCHAL:

          12        Q.     So in 2004 -- what were the damages -- what
                                           Page 139
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 140 of
                                       158


                                      010920Eisner.txt

          13   was the reliance on fraudulent statements?      What was the

          14   damages?

          15        A.    Are you asking me personally?

          16        Q.    As W&K.

          17        A.    I don't know the answer to that question.      I

          18   could answer personally that if plaintiff didn't

          19   challenge an Australian lawsuit because Craig was

          20   telling him don't worry, everything is going to be okay

          21   during a period of e-mails that would be reliance and

          22   damage.

          23        Q.    Okay.     So he get as summons from a court

          24   saying if you don't show up a judgment is going to be

          25   entered against you.      But he relied on Craig to not show

                                                                              125



           1   up to the hearing?

           2        A.    If he ever received such a summons if that

           3   ever happened yes, that would perhaps be a reliance and

           4   damage.

           5        Q.    So you're saying he didn't --

           6              MR. ROCHE:     Objection, legal conclusion.   Go

           7        ahead.

           8              THE WITNESS:     Speaking personally because --

           9   BY MR. PASCHAL:
                                          Page 140
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 141 of
                                       158


                                    010920Eisner.txt

          10        Q.     I understand.    So if he didn't receive a

          11   summons then how is he acting in reliance --

          12        A.     Let's go back then because I was answering

          13   questions -- W&K's answer -- sorry, what was the

          14   question?

          15        Q.     So for reliance on the -- you just mentioned

          16   Australian judgment not challenging it.       If either Ira

          17   or the estate or W&K more importantly that's the party

          18   in Australian never received the summons in its mailbox

          19   then how would anyone have acted on reliance to not

          20   challenge the legal claims in Australia how would they

          21   know about it?

          22               MR. ROCHE:     Objection, calls for a legal

          23        conclusion.    You can answer.

          24               THE WITNESS:    That was a hypothetical that I

          25        personally was saying would be possible reliance.

                                                                              126



           1        If you want me to answer as W&K's corporate

           2        representative what was the original question?

           3   BY MR. PASCHAL:

           4        Q.     Well, okay.     Your personal knowledge was what

           5   the allegation says in 204 it says the reliance included

           6   was not limited to not challenging Craig's legal claim
                                           Page 141
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 142 of
                                       158


                                     010920Eisner.txt

           7   in Australia.     If you didn't know about it how could you

           8   have relied on -- about the proceeding in Australia then

           9   how could he have relied on Craig's statements to not

          10   participate in the Australian proceeding?

          11        A.   Among those -- among those statements that

          12   Craig made there's a variety of statements I'll pay you

          13   $12 million in six months time and other statements that

          14   all of which were also fraudulent.       Fraudulent also

          15   being the forgeries on those Australian judgments.         We

          16   hold all those contracts were fraud and fraudulent.

          17        Q.   If someone says I'll give you a million

          18   dollars and they just don't give it to you you would

          19   consider that fraud?

          20             MR. ROCHE:     Objection, calls for a legal

          21        conclusion.

          22             THE WITNESS:     I don't know the answer to that

          23        question.

          24   BY MR. PASCHAL:

          25        Q.   You say expended time and resources reviewing

                                                                               127



           1   fraudulent documents.     What time and resources did W&K

           2   spend reviewing fraudulent documents?

           3             MR. ROCHE:     Objection, form.   You can answer.
                                         Page 142
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 143 of
                                       158


                                     010920Eisner.txt

           4                THE WITNESS:    I don't understand the question.

           5   BY MR. PASCHAL:

           6        Q.      You allege that part of the reliance included

           7   expending time and resources reviewing fraudulent

           8   documents.    What was the time and resources and what was

           9   the fraudulent documents?

          10        A.      The Australian judgments were fraudulent.

          11   Most of what Craig says was fraudulent.        I would -- the

          12   time and the resources I guess would be the time you

          13   know that he was stringing Ira along but if not me --

          14   not corporate -- of W&K that's Ira.        I don't know how

          15   W&K would specifically answer that question.

          16        Q.      I'm asking -- W&K is suing Craig Wright and

          17   alleging so I need an answer from W&K.

          18        A.      Perhaps that is a question that is more Ira's

          19   claim.

          20        Q.      So Ira -- W&K is withdrawing its claim against

          21   Craig as to Count VII?

          22                MR. ROCHE:     Objection, calls for a legal

          23        conclusion.

          24                THE WITNESS:    Again W&K absolutely alleges

          25        fraud.     Fraud in the Australian contracts.

                                                                               128



                                            Page 143
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 144 of
                                       158


                                  010920Eisner.txt

           1        Fraudulent statement that did intend reliance but

           2        to ask for a legal conclusion from W&K I don't know

           3        the answer to that question.

           4   BY MR. PASCHAL:

           5        Q.   Not asking for a legal conclusion.    I want to

           6   know the basis for W&K alleging that the reliance due to

           7   expending time how much time W&K spent?

           8        A.   I could only tell you my personal corporate

           9   representative time.    I don't know the answer how much

          10   time W&as entity spent.

          11        Q.   What resources did W&K spend reviewing

          12   fraudulent documents?

          13        A.   I don't know the answer to that question.

          14        Q.   You said -- a second ago you said most of what

          15   Craig says was fraudulent.    Do you recall saying that?

          16        A.   Yes.

          17        Q.   Isn't the only basis --

          18        A.   I want to be clear, you know, I don't mean

          19   most as in -- I meant it as a general term that a lot of

          20   what he was saying to Ira was clearly fraudulent in

          21   terms of I will pay you $12 million in six months.

          22        Q.   So if most of what he says is fraudulent and

          23   he is the only person -- the only evidence you have that

          24   have W&K ever had any Bitcoin what should the jury
                                         Page 144
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 145 of
                                       158


                                  010920Eisner.txt

          25   believe that he is fraudulent or that he doesn't own a

                                                                            129



           1   ton of Bitcoin out there?

           2             MR. ROCHE:     Objection to form.

           3             THE WITNESS:     None of what he said about W&K

           4        that W&K owns zero Bitcoin.      That in fact from my

           5        understanding all of what he said was W&K owns and

           6        Dave in some way, shape or form owns anywhere from

           7        300 to a million Bitcoin.

           8   BY MR. PASCHAL:

           9        Q.   You've testified gone through today he is the

          10   only witness that you have or only evidence that that

          11   there may have been some Bitcoin?

          12        A.   Sorry, please?

          13        Q.   Correct me if I'm wrong is there another piece

          14   of evidence out there?

          15        A.   No, his admissions.

          16        Q.   His admissions.     Only what Craig Wright said

          17   is your evidence, right, I'm asking as W&K?

          18             MR. ROCHE:     Objection.   You can answer.

          19             THE WITNESS:     I would say that discovery is

          20        still ongoing but it seems that that is the bulk of

          21        the claim.
                                         Page 145
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 146 of
                                       158


                                     010920Eisner.txt

          22   BY MR. PASCHAL:

          23        Q.     To be clear to the jury discovery is ongoing

          24   for like a week, one week it will be over?

          25        A.     I do not know that.

                                                                               130



           1        Q.     Been going on for about a year.       What I want

           2   to ask you is if most of what he says is fraudulent what

           3   should the jury believe from him, is it only there's

           4   Bitcoin but nothing else?

           5               MR. ROCHE:     Objection, form.

           6               THE WITNESS:    So when he says there is Bitcoin

           7        and then he gives a range of numbers the jury

           8        believes that W&K has Bitcoin in that range of

           9        numbers, 300 to a million because he changes his

          10        story.

          11               He never says W&K has zero Bitcoin and never

          12        mined intellectual property at all.         In fact he

          13        says repeatedly that he and Dave definitely had

          14        Bitcoin.     They both had intellectual property in

          15        W&K.

          16   BY MR. PASCHAL:

          17        Q.     I'm going back to my point.       You testified

          18   that most of what Craig says is fraudulent.        Should the
                                           Page 146
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 147 of
                                       158


                                   010920Eisner.txt

          19   jury believe -- tell me what the jury should believe

          20   when you say that most of what Craig says is fraudulent?

          21             MR. ROCHE:     Objection to form.

          22             THE WITNESS:    If a person makes a repeated

          23        amount of contradictory statements but all the

          24        statements have the same fact which is W&K and Dave

          25        mined and owned Bitcoin in some range of amounts

                                                                          131



           1        and owned intellectual property then that is the

           2        fact and the range of amounts and the quantity

           3        thereof is for facts to be determined.

           4   BY MR. PASCHAL:

           5        Q.   Even if every witness in this case testified

           6   that's not true you would still believe that's a fact?

           7        A.   I don't know --

           8             MR. ROCHE:     Objection to form.

           9             THE WITNESS:    I don't know that if every

          10        witness is saying that but I could say that.

          11   BY MR. PASCHAL:

          12        Q.   Hypothetical.

          13        A.   Admission of Craig Wright himself the quote

          14   unquote partner from the beginning would be -- would

          15   bear more weight.
                                         Page 147
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 148 of
                                       158


                                    010920Eisner.txt

          16        Q.   Dave Kleiman's fiance who lived with him

          17   during the relevant period will testify that this is not

          18   true, there's no Bitcoin he never mentioned Bitcoin?

          19             MR. ROCHE:    Object.

          20   BY MR. PASCHAL:

          21        Q.   That's one.    The proverbial son who Dave took

          22   in as a son who lived with him during the relevant

          23   period who played video games with him, talked to him

          24   every day will say he never mentioned a word about

          25   Bitcoin or anything bad about Craig Wright or any

                                                                           132



           1   partnership.   All of Dave's closest friends who visited

           2   him consistently in the hospital will testify that there

           3   are no Bitcoin, there was never any Bitcoin and they

           4   find it impossible there's Bitcoin because Dave was

           5   broke and couldn't even pay his cell phone.

           6             Now, you just said most of what Craig said was

           7   fraudulent.    My question to you is should the jury

           8   believe the only fact that the jury believe is that

           9   there's 300 to a million Bitcoin out there?

          10             MR. ROCHE:    Objection to form.

          11   BY MR. PASCHAL:

          12        Q.   Even in light of all the other witnesses
                                        Page 148
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 149 of
                                       158


                                      010920Eisner.txt

          13   testifying against that statement?

          14                MR. ROCHE:     Objection to form.

          15                THE WITNESS:    The admission of the person who

          16        supposed ownership of the Bitcoin who is determined

          17        through a bunch of contradictory facts but one sole

          18        truth to all those facts is that yes, there was an

          19        amount of 300 to a million Bitcoin and yes, there

          20        was ownership of intellectual property in W&K I

          21        think would trump these type of witnesses again

          22        which I have no knowledge.

          23   BY MR. PASCHAL:

          24        Q.      Because you didn't read their deposition

          25   transcripts before today?

                                                                              133



           1        A.      No.   They were not relevant to my corporate

           2   representative role.

           3        Q.      And W&K's interrogatory responses was that

           4   relevant to your corporate representative?

           5        A.      I believe they were discussed with me with

           6   counsel.

           7        Q.      You never reviewed them?

           8        A.      I don't believe so.    There's a lot of

           9   documents.
                                            Page 149
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 150 of
                                       158


                                   010920Eisner.txt

          10        Q.   You testified you doesn't review them.      Can

          11   you turn to paragraph 217 under civil theft?

          12             MR. ROCHE:     What paragraph?

          13             MR. PASCHAL:     Actually start with 215.

          14             MR. ROCHE:     215.

          15   BY MR. PASCHAL:

          16        Q.   On 215 you say "on or about April 2013 through

          17   the present day defendant knowingly and wrongfully took

          18   with felonious criminal intent Bitcoins, forked assets,

          19   intellectual property and property owned by the estate

          20   and/or W&K."   Now you're saying that he actually took

          21   with felonious criminal intent.      How did he take these

          22   things with felonious criminal intent?

          23        A.   I believe that's a legal conclusion.

          24             MR. ROCHE:     Objection, calls for a legal

          25        conclusion.

                                                                             134



           1   BY MR. PASCHAL:

           2        Q.   How did he take them?      What is your basis for

           3   saying that?

           4        A.   I don't know the exact legal determination of

           5   civil theft.

           6        Q.   Not asking for legal.      I'm asking for --
                                         Page 150
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 151 of
                                       158


                                       010920Eisner.txt

           7   you're alleging here he took it and you say felonious

           8   criminal intent.       No legal conclusion that's how did he

           9   take it?      Did he go in Dave Kleiman's house and take it?

          10           A.    Same way it was misappropriated and -- Count I

          11   and II.

          12           Q.    Same way he misappropriated what?

          13           A.    Same way he misappropriated and converted the

          14   assets.

          15           Q.    You said earlier that Craig didn't provide

          16   access to Ira towards whatever Bitcoin might be out

          17   there.       Here you're saying he took Bitcoins.

          18           A.    I said previously that could be one of the

          19   ways that he could have converted or misappropriated

          20   those assets.       I don't know enough about Bitcoin to

          21   speculate on what taking Bitcoin can mean.          It could

          22   mean taking private keys.       It could mean taking access

          23   away.

          24           Q.    Let me just ask you.     As W&K's representative

          25   you don't have a theory as to how Dr. Craig Wright took

                                                                                  135



           1   Bitcoin from W&K?

           2           A.    I don't have the legal argument.      I leave that

           3   to counsel.
                                           Page 151
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 152 of
                                       158


                                   010920Eisner.txt

           4              MR. PASCHAL:     Can we take a break?

           5              MR. ROCHE:     Yes.

           6              THE VIDEOGRAPHER:       Off record 3:09.

           7              (Thereupon, a brief recess was taken.)

           8              THE VIDEOGRAPHER:       On record 3:26.

           9              MR. PASCHAL:     I have no further questions at

          10        this time.

          11                     CROSS (ZACHARY EISNER)

          12   BY MR. ROCHE:

          13        Q.    Mr. Eisner, good afternoon.

          14        A.    Good afternoon.

          15        Q.    I just got a few quick questions to ask you.

          16   If you could go back to Exhibit 6 if you have it handy.

          17   It's the interrogatories.        If you could turn to page two

          18   and three of those where there's I believe counsel for

          19   Dr. Wright was asking questions concerning the list of

          20   devices.   You see the list of devices?

          21        A.    Yes.

          22        Q.    As W&K's corporate representative do you have

          23   any reason to believe that these devices were property

          24   of W&K as opposed to Dave Kleiman's personal property?

          25        A.    No.

                                                                                136



                                          Page 152
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 153 of
                                       158


                                     010920Eisner.txt

           1        Q.   Mr. Eisner, what did you do to educate

           2   yourself about Bitcoin in preparation for your

           3   deposition today?

           4             MR. PASCHAL:     Objection, form.

           5             THE WITNESS:     I knew a little bit already.

           6        You know, you Google around and you learn what you

           7        can online.

           8   BY MR. ROCHE:

           9        Q.   So did you read -- did you read anything, any

          10   instructional stuff about Bitcoin online or any blogs or

          11   posts about Bitcoin online?

          12        A.   Yes.    Yes, both.

          13        Q.   Are you here today to hold yourself out as an

          14   expert on Bitcoin?

          15        A.   Absolutely not.

          16             MR. ROCHE:     No further questions.

          17             MR. PASCHAL:     I have nothing.

          18             THE VIDEOGRAPHER:     Off record 3:27.

          19             MR. PASCHAL:     I'll take the transcript

          20        expedited as soon as possible.

          21             MR. ROCHE:     I will take a copy as well.

          22                        (Witness excused.)

          23                    (Deposition was concluded.)

          24
                                         Page 153
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 154 of
                                       158


                                  010920Eisner.txt

          25

                                                                       137



           1

           2                CERTIFICATE OF REPORTER

           3             THE STATE OF FLORIDA

           4             COUNTY OF DADE

           5

           6        I, Rick Levy, Registered Professional Reporter
               and Notary Public in and for the State of Florida at
           7   large, do hereby certify that I was authorized to
               and did report said deposition in stenotype of
           8   ZACHARY EISNER; and that the foregoing pages,
               numbered from 1 to 136, inclusive, are a true and
           9   correct transcription of my shorthand notes of said
               deposition.
          10
                    I further certify that said deposition was
          11   taken at the time and place hereinabove set forth
               and that the taking of said deposition was commenced
          12   and completed as hereinabove set out.

          13        I further certify that I am not attorney or
               counsel of any of the parties, nor am I a relative
          14   or employee of any attorney or counsel of party
               connected with the action, nor am I financially
          15   interested in the action.

          16        The foregoing certification of this transcript
               does not apply to any reproduction of the same by
          17   any means unless under the direct control and/or
               direction of the certifying reporter.
          18
                    IN WITNESS WHEREOF, I have hereunto set my hand
          19   this 13TH day of January, 2020.

          20
                     _____________________________________
          21
                                      Page 154
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 155 of
                                       158


                                  010920Eisner.txt
                      Rick Levy, RPR, FPR, Notary Public
          22          in and for the State of Florida
                      My Commission Expires: 12/8/2023
          23          My Commission No.: GG937684

          24

          25

                                                                       138



           1                          CERTIFICATE OF OATH

           2   THE STATE OF FLORIDA

           3             COUNTY OF DADE

           4

           5        I, Rick Levy, REGISTERED PROFESSIONAL REPORTER,

           6   Notary Public, State of Florida, certify that

           7   ZACHARY EISNER personally appeared before me on the

           8   9TH day of JANUARY, 2020 and was duly sworn.

           9

          10             Signed this 13th day of January, 2020.

          11

          12

          13

          14
                             _________________________________
          15
                                  Rick Levy, RPR, FPR
          16                      Notary Public - State of Florida
                                  My Commission Expires: 12/8/2023
          17                      My Commission No.: GG937684

          18
                                      Page 155
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 156 of
                                       158


                                    010920Eisner.txt

          19

          20

          21

          22

          23

          24

          25

                                                                       139



           1               E R R A T A       S H E E T

           2   IN RE:   IRA KLEIMAN VS CRAIG WRIGHT

           3   DEPOSITION OF:    ZACHARY EISNER

           4   TAKEN: 1/9/2020

           5       DO NOT WRITE ON TRANSCRIPT - ENTER CHANGES HERE

           6   PAGE #   LINE #    CHANGE                 REASON

           7   _____________________________________________________

           8   _____________________________________________________

           9   _____________________________________________________

          10   _____________________________________________________

          11   _____________________________________________________

          12   _____________________________________________________

          13   _____________________________________________________

          14   _____________________________________________________

          15   _____________________________________________________
                                           Page 156
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 157 of
                                       158


                                     010920Eisner.txt

          16   _____________________________________________________

          17   Please forward the original signed errata sheet to
               this office so that copies may be distributed to all
          18   parties.

          19   Under penalty of perjury, I declare that I have read
               my deposition and that it is true and correct
          20   subject to    any changes in form or substance
               entered here.
          21

          22   DATE: ________________________

          23

          24   SIGNATURE OF
               DEPONENT:_________________________________
          25

                                                                       140



           1   DATE:         January 14, 2020

           2   TO:     KYLE ROCHE, ESQUIRE
                       ROCHE FREEDMAN, P.A.
           3           200 S. Biscayne Boulevard
                       Suite 5500
           4           Miami, Florida 33131

           5   IN RE:        Ira Kleiman vs Craig Wright

           6   Dear Mr. Roche:

           7   Enclosed please find the original errata page with
               your copy of the transcript so ZACHARY EISNER may
           8   read and sign their transcript. Please have him/her
               make whatever changes are necessary on the errata
           9   page and sign it. Then place the original errata
               page back into the original transcript. Please then
          10   forward the original errata page back to our office
               @1080 Woodcock Road, Suite 100, Orlando, Florida
          11   32803.

          12   If the errata page is not signed by the witness
                                         Page 157
Case 9:18-cv-80176-BB Document 511-13 Entered on FLSD Docket 05/18/2020 Page 158 of
                                       158


                                   010920Eisner.txt
               within 30 days after this letter has been furnished,
          13   we will then process the transcript without a signed
               errata page. If your client wishes to waive their
          14   right to read and sign, please have him/her sign
               their name at the bottom of this letter and send it
          15   back to the office.

          16        Your prompt attention to this matter is

          17   appreciated.

          18   Sincerely,

          19   __________________________________
               RICK E. LEVY, RPR
          20
               I do hereby waive my signature:
          21
               ___________________________________
          22   ZACHARY EISNER

          23   cc via transcript:   Bryan Paschal, Esq.
                                    Kyle Roche, Esq.
          24   file copy

          25




                                       Page 158
